ACCEPTED
                                                                                     03-15-00248-CV
                                                                                             7127861
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                9/28/2015 4:48:15 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                          No. 03-15-000248-CV
              ___________________________________________
                                                             FILED IN
                        In the Third Court of Appeals 3rd COURT OF APPEALS
                                                          AUSTIN, TEXAS
                               at Austin, Texas       9/28/2015 4:48:15 PM
              ___________________________________________
                                                        JEFFREY D. KYLE
                                                              Clerk
               BRIGHAM EXPLORATION COMPANY, ET AL,
                                     Defendants/Appellants,

                                     v.

                       RAYMOND BOYTIM, ET AL,
                                           Plaintiffs/Appellees.
              ___________________________________________

    On Appeal from the 201st Judicial District Court of Travis County, Texas
                 Honorable Lora Livingston, Presiding Judge
                        Cause No. D-1-GN-11-003205
__________________________________________________________________

       APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS
 _________________________________________________________________

THOMPSON & KNIGHT LLP                     THOMPSON & KNIGHT LLP
Debora B. Alsup                           Timothy R. McCormick
Texas Bar No. 02006200                    Texas Bar No. 13463500
debora.alsup@tklaw.com                    timothy.mccormick@tklaw.com
Benjamin Hallmark                         Michael W. Stockham
Texas Bar No. 24069865                    Texas Bar No. 24038074
benjamin.hallmark@tklaw.com               michael.stockham@tklaw.com
98 San Jacinto Blvd., Suite 1900          1722 Routh Street, Suite 1500
Austin, Texas 78701-4238                  Dallas, Texas 75201
(512) 469-6100                            (214) 969-1700
(512) 482-5028 (Alsup Fax)                (214) 969-1751 (Fax)
(512) 482-5091 (Hallmark Fax)

           ATTORNEYS FOR APPELLANTS THE BRIGHAM DEFENDANTS

                           Oral Argument Requested
                 IDENTITY OF PARTIES AND COUNSEL


Appellants                       Counsel for Appellants

Brigham Exploration Company,     Debora B. Alsup
Ben M. Brigham, David T.         Ben Hallmark
Brigham, Harold D. Carter,       THOMPSON & KNIGHT LLP
Stephen C. Hurley, Stephen P.    98 San Jacinto Blvd., Suite 1900
Reynolds, Hobart A. Smith, and   Austin, Texas 78701-4238
Scott W. Tinker                  (512) 469-6100
                                 (512) 482-5028 (Alsup Fax)
                                 (512) 482-5091 (Hallmark Fax)
                                 debora.alsup@tklaw.com
                                 benjamin.hallmark@tklaw.com

                                 Timothy R. McCormick
                                 Michael W. Stockham
                                 THOMPSON & KNIGHT LLP
                                 1722 Routh Street, Suite 1500
                                 Dallas, Texas 75201
                                 (214) 969-1700
                                 (214) 969-1751 (Facsimile)
                                 timothy.mccormick@tklaw.com
                                 michael.stockham@tklaw.com

Statoil ASA and Fargo            Russell S. Post
Acquisition, Inc.                Fields Alexander
                                 Parth Gejji
                                 BECK REDDEN LLP
                                 1221 McKinney St., Suite 4500
                                 Houston, Texas 77010
                                 (713) 951-3700
                                 (713) 951-3720 fax
                                 rpost@beckredden.com
                                 falexander@beckredden.com
                                 pgejji@beckredden.com




                                      i
                 Chris R. Cowan
                 BECK REDDEN LLP
                 515 Congress Avenue, Suite 1750
                 Austin, Texas 78701
                 (512) 708-1000, ext 6402
                 (512) 708-1002 fax
                 ccowan@beckredden.com

Appellees        Counsel for Appellees

Raymond Boytim   Randall J. Baron
Hugh Duncan      David T. Wissbrocker
                 Steven M. Jodlowski
                 Robbins Geller Rudman & Dowd LLP
                 655 West Broadway, Suite 1900
                 San Diego, CA 92101-3301
                 (619) 231-1058
                 (619) 231-7423 fax

                 Samuel H. Rudman
                 Mark S. Reich
                 Michael G. Capeci
                 Robbins Geller Rudman & Dowd LLP
                 58 South Service Road, Suite 200
                 Melville, NY 11747
                 (631) 367-7100
                 (631) 367-1173 fax
                 srudman@rgrdlaw.com
                 mreich@rgrdlaw.com
                 mcapeci@rgrdlaw.com

                 Michael D. Marin
                 Boulette Golden & Marin LLP
                 2801 Via Fortuna, Suite 530
                 Austin, Texas 78746
                 (512) 732-8924
                 (512) 732-8905 fax
                 mmarin@boulettegolden.com




                     ii
Walter Schwimmer             Evan J. Smith
                             Marc L. Ackerman
                             Brodsky & Smith, LLC
                             Two Bala Plaza, Suite 602
                             Bala Cynwyd, Pennsylvania 19004
                             (610) 667-6200
                             (610) 667-9029 fax
                             esmith@brodsky-smith.com
                             mackerman@brodsky-smith.com

Michael Ohler                Hamilton Lindley
Ryan Ohler                   Dunnam & Dunnam L.L.P.
Walter Ohler, Jr.            4125 W. Waco Drive 76710
                             P.O. Box 8418
                             Waco, Texas 76714
                             (254) 753-6437
                             (254) 753-7434 fax
                             hlindley@dunnamlaw.com

The Edward J. Goodman Life   Shane T. Rowley
Income Trust                 Levi & Korsinsky LLP
and                          Shane T. Rowley
The Edward J. Goodman        30 Broad St., 24th Floor
Generation Skipping Trust    New York, NY 10004
                             (212) 363-7500 x127
                             (866) 367-6510 fax
                             srowley@zlk.com

                             Denis F. Sheils
                             Kohn, Swift & Graf, P.C.
                             One South Broad Street, Suite 2100
                             Philadelphia, PA 19107-3389
                             (215) 238-1700
                             (215) 238-1968 fax
                             dsheils@kohnswift.com




                                 iii
Hugh Duncan         Joe Kendall
                    Daniel Hill
                    Jamie J. McKey
                    Kohn, Swift & Graf, P.C.
                    One South Broad Street, Suite 2100
                    Philadelphia, PA 19107-3389
                    (215) 238-1700
                    (215) 238-1968 fax
                    dsheils@kohnswift.com

Robert Fioravanti   Katharine M. Ryan
                    Richard A. Maniskas
                    Ryan & Maniskas, LLP
                    995 Old Eagle School Road, Suite 311
                    Wayne, PA 19087
                    (484) 588-5516
                    (484) 450-2582 fax
                    kryan@rmclasslaw.com
                    rmaniskas@rmclasslaw.com

                    Kelly N. Reddell
                    The Reddell Firm PLLC
                    100 Highland Park Village, Suite 200
                    Dallas, Texas 75205
                    (214) 295-3031
                    kelly@reddell-law.com

Raymond Boytim      Willie C. Briscoe
                    The Briscoe Law Firm, PLLC
                    The Preston Commons
                    8150 N. Central Expwy., Suite 1575
                    Dallas, Texas 75206
                    (214) 239-4568
                    (281) 254-7789 fax
                    wbriscoe@thebriscoelawfirm.com




                        iv
Howard Weissberg   Patricia C. Weiser
Jeffrey Whalen     James M. Ficaro
                   The Weiser Law Firm, P.C.
                   22 Cassatt Avenue
                   Berwyn, PA 19312
                   (610) 225-2677
                   (610) 408-8062 fax
                   pw@weiserlawfirm.com
                   jmf@weiserlawfirm.com




                       v
                     REQUEST FOR ORAL ARGUMENT
      Under Texas Rule of Appellate Procedure 39.1, Appellants, the Brigham

Defendants, respectfully request oral argument. Oral argument will assist this

Court in determining the legal issues in this complex appeal.




                                         vi
                                      TABLE OF CONTENTS

                                                                                                                    Page

IDENTITY OF PARTIES AND COUNSEL .............................................................i

REQUEST FOR ORAL ARGUMENT ....................................................................vi

TABLE OF AUTHORITIES .....................................................................................x

STATEMENT OF CASE .......................................................................................xvi
ISSUES PRESENTED......................................................................................... xviii
STATEMENT OF FACTS ........................................................................................1

                 A.      Brigham’s volatile stock price history was tied to the
                         price of oil. ..................................................................................1

                 B.      Brigham’s Board agrees to sell Brigham after a yearlong
                         process. ........................................................................................2

                 C.      Plaintiffs file suit within hours of the transaction
                         announcement. ............................................................................3

                 D.      Plaintiffs unsuccessfully attempt to enjoin the
                         transaction. ..................................................................................3

                 E.      Following the merger announcement, Brigham’s stock is
                         subject to heavy trading volume. ................................................4

                 F.      Brigham’s shareholders overwhelmingly support the
                         transaction. ..................................................................................6

                 G.      The trial court erroneously entered a class certification
                         order. ...........................................................................................7
                 H.      This Court decertifies the class in Brigham I. ............................8
                 I.      The trial court recertified the class on remand. ..........................9

STANDARD OF REVIEW .....................................................................................11

                                                         vii
SUMMARY OF THE ARGUMENT ......................................................................12

ARGUMENT AND AUTHORITIES ......................................................................15

       I.     The Trial Court Failed to Rigorously Analyze the Certification
              Requirements under Rule 42 on Remand............................................15

              A.      The Order and Revised Trial Plan exemplify a “certify
                      now, worry later” approach.......................................................17

              B.      The class definition is both unworkable and invalid. ...............18

       II.    The Trial Plan Remains Legally Deficient..........................................21
              A.      A detailed trial plan is required to demonstrate that the
                      trial court performed a rigorous analysis under Rule 42. .........22

              B.      The Revised Trial Plan does not rigorously analyze how
                      damages will be proven. ...........................................................23

              C.      The Revised Trial Plan does not rigorously analyze the
                      effect of the Defendants’ affirmative defenses. ........................25

              D.      The Revised Trial Plan fails to account for Defendants’
                      right to request jury findings on proportionate
                      responsibility. ............................................................................38

              E.      There is no cause of action in Delaware for breach of the
                      duty of candor. ..........................................................................39

              F.      The Revised Trial Plan misstates the elements of
                      Plaintiffs breach of fiduciary duty claims. ................................40

              G.      The Revised Trial Plan fails to address the impact of the
                      Plaintiffs’ conflicting damages theories on typicality and
                      predominance. ...........................................................................41

       III.   This Case Cannot Satisfy the Requirements for Class
              Certification under Rule 42. ................................................................42

              A.      Named Plaintiffs do not satisfy the typicality requirement
                      because they did not tender their shares. ..................................42



                                                    viii
                B.      Plaintiffs failed to establish that common issues
                        predominate over individual issues...........................................44

                C.      The numerosity requirement was not met.................................45

                D.      Plaintiffs failed to establish that they are adequate
                        representatives of the absent class members. ...........................46
CONCLUSION AND PRAYER .............................................................................47
CERTIFICATE OF COMPLIANCE .......................................................................49

CERTIFICATE OF SERVICE ................................................................................49
APPENDIX




                                                   ix
                                    TABLE OF AUTHORITIES

                                                     Cases

1993 GF P’ship v. Simmons & Co. Int’l,
  2010 WL 4514277 (Tex. App.—Houston [14th Dist.]
  Nov. 9, 2010, no pet.) (mem. op.) ........................................................................19
All American Life & Casualty Insurance Co. v. Vandeventer,
   2006 WL 742452
  (Tex. App.—Fort Worth Mar. 23, 2006, no pet.) (mem. op.) .............................23

Allen v. Hines Ranches of Tex., Inc.,
   2003 WL 22908134
  (Tex. App.—Austin Dec. 11, 2003, no pet.) (mem. op.) .....................................19

Andra v. Blount,
  772 A.2d 183 (Del. Ch. 2000).............................................................................43

Basic Inc. v. Levinson,
  485 U.S. 224 (1988) ............................................................................................19

Bershad v. Curtiss-Wright Corp.,
  535 A.2d 840 (Del. 1987) ................................................................ 20, 25, 30, 43
Best Buy Co. v. Barrera,
  248 S.W.3d 160 (Tex. 2007) ...............................................................................37

Bluelinx Corp. v. Texas Constr. Sys., Inc.,
   363 S.W.3d 623 (Tex. App.—Houston [14th Dist.] 2011, no pet.)....................32

BMG Direct Marketing, Inc. v. Peake,
  178 S.W.3d 763 (Tex. 2005) ............................................................ 23, 30, 32, 37

Bowden v. Phillips Petroleum Co.,
  247 S.W.3d 690 (Tex. 2008) .................................................................. 11, 12, 37

Brigham Exploration Co. v. Boytim,
  2014 WL 4058965 (Tex. App.—Austin,
  Aug. 15, 2014, no pet.) (mem. op.) .............................................................. passim

C&J Energy Servs., Inc. v. City of Miami Gen. Emps.,
  107 A.3d 1049 (Del. 2014) .................................................................................22

                                                         x
Cameron Appraisal Dist. v. Rourk,
  194 S.W.3d 501 (Tex. 2006) (mem. op.) ............................................................37

Canyon Lake Island Prop. Owners Ass’n. v. Sterling/Suggs Ltd. P’ship.,
  2015 WL 3543125 (Tex. App.—Austin, Jun. 5, 2015, no pet. h.) ............... 23, 45

Citizens Ins. Co. of Am. v. Daccach,
   217 S.W.3d 430 (Tex. 2007) ...............................................................................37

Compaq Computer Corp. v. Lapray,
  135 S.W.3d 657 (Tex. 2004) ...............................................................................37

DaimlerChrysler Corp. v. Inman,
  252 S.W.3d 299 (Tex. 2008) ...............................................................................37

Enron Oil & Gas Co. v. Joffrion,
  116 S.W.3d 215 (Tex. App.—Tyler 2003, no pet.) ............................................23
E.V. Slack, Inc. v. Shell Oil Co.,
  969 S.W.2d 565 (Tex. App.—Austin 1998, no pet.) ...........................................16
Exxon Mobil Corp. v. Gill,
  299 S.W.3d 124 (Tex. 2009) ...............................................................................37
Farmers Group, Inc. v. Lubin,
  222 S.W.3d 417 (Tex. 2007) ...............................................................................37
Ford Motor Co. v. Ocanas,
  138 S.W.3d 447 (Tex. App.—Corpus Christi 2004, no pet.) .............................23
Ford Motor Co. v. Sheldon,
  22 S.W.3d 444 (Tex. 2000) .................................................................................31

Ford v. Culbertson,
  308 S.W.2d 855 (Tex. 1958) ........................................................................ 28, 29
Gen. Motors Corp. v. Garza,
  179 S.W.3d 76 (Tex. App.—San Antonio 2005, no pet.)...................................23
General Motors Corp. v. Bloyed,
  916 S.W.2d 949 (Tex. 1996) ...............................................................................15




                                                      xi
Glencrest Res., LLC v. Ellis,
   2012 WL 3500324
  (Tex. App.— Fort Worth Aug. 16, 2012, no pet.) (mem. op.) ..................... 11, 12
Government Employees Insurance Co. v. Patterson,
  2007 WL 4225504
  (Tex. App.—Corpus Christi Nov. 29, 2007, no pet.) (mem. op.) ........................23

Griffin v. GK Intelligent Sys., Inc.,
196 F.R.D. at 298 (S.D. Tex. 2000) ....................................................................42

Heckmann v. Williamson Cnty.,
  369 S.W.3d 137 (Tex. June 8, 2012) ..................................................................37

Henry Schein, Inc. v. Stromboe,
  102 S.W.3d 675 (Tex. 2002) ...................................................... 11, 15, 23, 26, 37
Hotels.com, L.P. v. Canales,
  195 S.W.3d 147 (Tex. App.—San Antonio 2006, no pet.).......................... 23, 42
In re BJ’s Wholesale Club, Inc. S’holders Litig.,
   2013 WL 396202 (Del. Ch. Jan. 31, 2013) ..........................................................41
In re Celera Corp. S’holder Litig.,
   59 A.3d 418 (Del. 2012) .....................................................................................43
In re Cornerstone Therapeutics, Inc.,
   115 A.3d 1173 (Del. 2015) .................................................................................40
In Re Prodigy Commc’ns Corp. Shareholders Litig.,
   2002 WL 1767543 (Del. Ch. Jul. 26, 2002) .......................................................20
In Re Triarc Cos. Class & Derivative Litig.,
   791 A.2d 872 (Del. Ch. 2001).............................................................................20
Intratex Gas Co. v. Beeson,
   22 S.W.3d 398 (Tex. 2000) .................................................................................19

Issen v. GSC Enters., Inc.,
   508 F. Supp. 1278 (N.D. Ill. 1981) .....................................................................44

Janus Capital Grp., Inc. v. First Derivative Traders,
   131 S. Ct. 2296 (2011) ........................................................................................39


                                                        xii
Landon v. Jean-Paul Budinger, Inc.,
  724 S.W.2d 931 (Tex. App.—Austin 1987, no writ)..........................................11

Louisiana-Pacific Corp. v. Andrade,
  19 S.W.3d 245 (Tex. 1999) .................................................................................29

Lubin v. Farmers Grp, Inc.,
   2009 WL 3682602
  (Tex. App.—Austin Nov. 6, 2009, no pet.) (mem. op.).......................................36
Ludlow v. BP,
  ---F.3d---, 2015 WL 5235010 (5th Cir. Sept. 8, 2015) ................................. 31, 32
Lyondell Chem. Co. v. Ryan,
  970 A.2d 235 (Del. 2009) ...................................................................... 22, 40, 41
Malone v. Brincat,
  722 A.2d 5 (Del. 1998) .......................................................................................39
Malpiede v. Townson,
  780 A.2d 1075 (Del. 2001) .................................................................................39

McKinney Indep. Sch. Dist. v. Carlisle Grace, Ltd.,
  222 S.W.3d 878 (Tex. App.— Dallas 2007, pet. denied) ...................................32

Monsanto Co. v. Davis,
  97 S.W.3d 642 (Tex. App.—Waco 2002, pet. denied) .......................................42
N. Am. Mort. Co. v. O’Hara,
   153 S.W.3d 43 (Tex. 2004) .......................................................................... 23, 37

N.J. Carpenters Pension Fund v. infoGROUP, Inc.,
   2013 WL 610143 (Del. Ch. Feb. 13, 2013) ........................................................27

Nat’l W. Life Ins. Co. v. Rowe,
  164 S.W.3d 389 (Tex. 2005) ........................................................................ 23, 37

Nevins v. Bryan,
  885 A.2d 233 (Del. Ch. 2005).............................................................................29
Norberg v. Security Storage Co. of Wash.,
  2000 WL 1375868 (Del. Ch. Sept. 19, 2000) .............................................. 20, 30



                                                       xiii
Pate v. Elloway,
   2003 WL 22682422
  (Tex. App.—Houston [1st Dist.] Nov. 13, 2003, pet. denied) (mem. op.) ..........36
Pfeffer v. Redstone,
   965 A.2d 676 (Del. 2009) ...................................................................................39
Phillips Petroleum Co. v. Yarbrough,
  405 S.W.3d 70 (Tex. 2013) .......................................................................... 23, 37
Realty Growth Investors v. Council of Unit Owners,
  453 A.2d 450 (Del. 1982) ...................................................................................27
Riemer v. State,
   392 S.W.3d 635 (Tex. 2013) ...............................................................................37
Riemer Ex Rel. Themselves v. State,
   452 S.W.3d 491 (Tex. App.—Amarillo 2014, pet. filed) ...................................37
Salsitz v. Peltz,
   210 F.R.D. 95 (S.D.N.Y. 2002) ..........................................................................44

Shapiro v. Pabst Brewing Co.,
  1985 WL 11578 (Del. Ch. July 30, 1985)............................................................44

Snyder Commc’ns v. Magaña,
   142 S.W.3d 295 (Tex. 2004) ...............................................................................37
Solomon v. Armstrong,
   747 A.2d 1098 (Del. Ch. 1999)...........................................................................27

Southwestern Ref. Co. v. Bernal,
  22 S.W.3d 425 (Tex. 2000) ......................................................................... passim

Spivak v. Petro-Lewis Corp.,
   120 F.R.D. 693 (D. Colo. 1987) .........................................................................44

State Farm Mutual Auto. Ins. Co. v. Lopez,
   156 S.W.3d 550 (Tex. 2004) ....................................................................... passim
Steinhardt v. Howard–Anderson,
   2012 WL 29340 (Del. Ch. Jan. 6, 2012) .............................................................20



                                                      xiv
Stonebridge Life Ins. Co. v. Pitts,
   236 S.W.3d 201 (Tex. 2007) ...............................................................................37

Sw. Bell Tel. Co. v. Mktg. On Hold Inc.,
  308 S.W.3d 909 (Tex. 2010) ...............................................................................37

Tex. S. Rentals, Inc. v. Gomez,
   267 S.W.3d 228 (Tex. App.—Corpus Christi 2008, no pet.) .............................23

Tex. Workers’ Comp. Ins. Facility v. Personnel Servs., Inc.,
   895 S.W.2d 889 (Tex. App.–Austin, 1995, no writ)...........................................29

Texas Parks & Wildlife Dept. v. Dearing,
   240 S.W.3d 330 (Tex. App.—Austin 2007, pet. denied) ...................... 21, 23, 26

Tracker Marine, L.P. v. Ogle,
   108 S.W.3d 349 (Tex. App.—Houston [14th Dist.] 2003, no pet.)....................23
Union Pac. Res. Group, Inc. v. Hankins,
  111 S.W.3d 69 (Tex. 2003) .......................................................................... 23, 37
Vila v. BVWebTies LLC,
   2010 WL 3866098 (Del. Ch. Oct. 1, 2010) ........................................................27

                                           Rules and Regulations

TEX. CIV. PRAC. REM. CODE ANN. §§33.002, 33.003 ..............................................38

TEX. R. CIV. P. 42(a) ............................................................................. 16, 42, 44, 45
TEX. R. CIV. P. 42(b) ................................................................................... 16, 22, 45

TEX. R. CIV. P. 42(c) ........................................................................................ passim

TEX. R. CIV. P. 277 ...................................................................................................38

                                           Additional Authorities

Restatement (Second) of Torts §§ 525, 526 (1977) .................................................39

8 DEL. CODE § 262 .....................................................................................................4




                                                          xv
                          STATEMENT OF CASE

Nature of Case:   This is the second appeal from an order certifying a class action
                  filed by former shareholders of Brigham Exploration Company
                  (“Brigham”). CR4. This Court reversed the first class
                  certification order. Brigham Exploration Co. v. Boytim, 2014
WL 4058965 (Tex. App.—Austin, Aug. 15, 2014, no pet.)
                  (mem. op.) (“Brigham I”). On remand, the trial court
                  recertified. CR3167.

                  The dispute concerns Statoil ASA’s (“Statoil”) 2011 acquisition
                  of Brigham via an all-cash tender offer. CR1941-42. Plaintiffs
                  allege that the tender offer price of $36.50 was too low and that
                  Brigham and Brigham’s individual officers and directors (the
                  “Brigham Defendants”) breached their fiduciary duties by
                  agreeing to the deal. CR5-8. Plaintiffs attempted to enjoin the
                  transaction, but were unsuccessful. CR305-307.

                  The trial court entered an order granting class certification on
                  February 27, 2013. CR1191-95. On appeal, this Court
                  reversed, finding that the “trial court’s order and the adopted
                  trial plan fail to meaningfully address appellants’ pleaded
                  defenses[,]” and that “the trial court abused its discretion by
                  certifying a class without an order complying with the express
                  requirements of Rule 42 and without formulating a trial plan
                  confirming that it has rigorously analyzed the requirements of
                  Rule 42.” Brigham I, 2014 WL 4058965 at *4.

                  On remand, the trial court adopted Plaintiffs’ revised trial plan
                  and recertified the class on April 9, 2015. CR3163-67.
                  Defendants now appeal the trial court’s interlocutory order
                  certifying the class on remand.

Trial Court:      Order denying temporary injunction signed on November 22,
                  2011 by the Honorable John K. Dietz, 250th Judicial District
                  Court, Travis County.

                  Initial class certification order signed on February 27, 2013 by
                  the Honorable Lora Livingston, 261st Judicial District Court,
                  Travis County.


                                       xvi
                 Second class certification order signed on April 9, 2015 by the
                 Honorable Lora Livingston, 261st Judicial District Court,
                 Travis County.

Course of        The trial court signed its Order Granting Class Certification on
Proceedings in   remand on April 9, 2015. App. A.
Trial Court:




                                     xvii
                             ISSUES PRESENTED


1.   Did the trial court abuse its discretion in certifying the class without
     conducting the mandatory rigorous analysis of all certification requirements
     under Rule 42?

2.   Did the trial court abuse its discretion by adopting a legally deficient revised
     trial plan that prevents this Court from meaningfully evaluating whether
     certification of the class conforms with all Rule 42 prerequisites?
3.   Did the trial court abuse its discretion in concluding that individualized
     issues do not predominate under Rule 42(b)(3), even though Defendants’
     affirmative defenses will require individualized proof and damages cannot
     be proven on a class wide basis?

4.   Did the trial court abuse its discretion in concluding that the Named
     Plaintiffs’ claims are typical under Rule 42(a)(3), even though they did not
     tender their shares, yet 92% of the Brigham shareholders tendered?




                                       xviii
                               STATEMENT OF FACTS
       In Brigham I, the first appeal of this class action proceeding, this Court

instructed the trial court to conduct the required rigorous analysis under Rule 42

before ruling on class certification. That did not happen on remand. This second

appeal challenges the Order certifying a class of former shareholders of Brigham

Exploration Company who complain that the purchase price of $36.50 per share

paid by Statoil to acquire Brigham in an all-cash tender offer was too low.

       A.     Brigham’s volatile stock price history was tied to the price of oil.
       Ben M. “Bud” Brigham started Brigham in 1990 with $25,000—the entirety

of his family’s personal savings. CR1274, 1286-87. Nine years later, the company

went public, issuing stock at $8 per share. 1 CR143-46, 1277, 1333. From the time

it went public in 1997, to the sale to Statoil in December 2011, Brigham’s stock

had a tumultuous price history in a volatile market tied to the price of oil.

CR1333-35, 3SCR547.

       Brigham’s stock prices continued to be volatile in the period leading up to

the sale to Statoil. In the 52 weeks prior to the 2011 sale, Brigham’s stock

fluctuated between $21 and $37. CR1321. The high lasted for less than a week in

the spring of 2011, when oil prices spiked to over $110 a barrel. CR182, 1281,


1
  Bud Brigham did not retain a majority interest in Brigham after it went public. At the time of
the disputed transaction, he owned less than two percent of the company’s common stock.
CR2308.


APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 1
1321.    Brigham’s stock closed at $30 per share the day before the merger

announcement on October 17, 2011; oil was at $86 per barrel at that point. CR185,

197; 3RR15-16, 18. In November 2011, during the tender offer at issue in this

case, oil prices were between $95 and $100 a barrel. CR1278-79. As this Court is

well aware, oil prices since have plummeted to dramatically low levels. At the

time the trial court recertified this class action, oil prices were $50 per barrel, and

they have dropped further to about $45 per barrel today. CR216, 3RR18. 2 The last

time oil prices were this low, Brigham’s stock traded at $2 per share. CR1281-82;

3RR18.

        B.   Brigham’s Board agrees to sell Brigham after a yearlong process.
        In 2010, Brigham’s Board of Directors undertook a lengthy process to

explore a potential sale of the company. 3SCR547. With the help of its financial

advisor, Jefferies & Company, Inc., Brigham contacted ten potential buyers to

assess their interest. Id. The Board held numerous meetings to facilitate the sales

process. After ongoing discussions with several potential buyers, Statoil emerged

as the only company with the necessary resources and interest to purchase Brigham

at a premium.      CR1922; CR1925-26.         Brigham and Statoil negotiated the

transaction and engaged in due diligence for many months.              3SCR547-553.



2
  See also BLOOMBERG BUSINESS, http://www.bloomberg.com/quote/CL1:COM (last visited
Sept. 28, 2015).


APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 2
Following these lengthy efforts, the Board voted unanimously to approve the

tender offer of $36.50 per share on October 16, 2011. 3SCR1926.

      C.    Plaintiffs file suit within hours of the transaction announcement.
      The sale of Brigham to Statoil was announced to shareholders the next day,

October 17, 2011. Within minutes, law-firm press releases hit the internet trolling

for plaintiffs to serve as proposed class representatives. CR1928-1930. The first

plaintiff, Raymond Boytim, filed suit within hours of the merger announcement.

CR221. He accused all Brigham Board members of “omitting to disclose material

financial information” in SEC filings that were not even filed yet and would not be

filed with the SEC for another eleven days. CR234; CR1471. Ten suits were filed

in Texas and in Delaware before Brigham and Statoil even filed their disclosure

documents with the SEC. 3SCR571-73.

      D.    Plaintiffs unsuccessfully attempt to enjoin the transaction.
      Plaintiffs sought to enjoin the transaction based on Brigham’s alleged failure

to disclose an internal marketing piece created by Jefferies, which suggested that a

properly capitalized acquiring company could operate up to 30 drilling rigs with

Brigham’s assets. Judge Dietz denied the requested injunction, finding that the

document was “a marketing tool versus an assessment by the board of directors of

the value of the company.” CR1378-1381. As he explained, “[T]he record reflects

that this was not an assessment by management as to what the present value of



APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 3
Brigham Oil was, but was rather an attempt to entice Statoil or other buyers that if

they had sufficient capital, they could really make a lot of money out of

Brigham….” CR1380. Once the injunction was denied on November 22, 2011,

the tender offer went forward and the merger transaction closed on December 8,

2011.

        E.    Following the merger announcement, Brigham’s stock is subject
              to heavy trading volume.
        The transaction was structured as a tender offer, under which shareholders

were given the option of tendering their shares to Statoil for $36.50 per share.

CR1912, 2260. If more than 90% of the shares were tendered, Statoil could affect

a “short-form” merger under Delaware law without the necessity of a shareholder

vote. CR1912, 2260. Shareholders thus had an individualized choice: (1) whether

to tender their shares prior to the consummation of the merger for $36.50, (2)

whether to sell on the open market, or (3) whether to hold until the cash-out

merger. CR1280, 1912, 2260. Plus, under Delaware law, dissenting shareholders

who were not satisfied with the tender offer price of $36.50 had an additional

option. They could seek a judicial appraisal of the fair value of Brigham’s shares.

CR2245; 8 DEL. CODE § 262. No shareholder requested an appraisal.

        This case is unusual in that Brigham’s stock had a highly active trading

volume following the October 17, 2011 announcement of the transaction with

Statoil. Brigham had about 117 million shares outstanding at that time. CR2267,


APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 4
3164. Plaintiffs’ class is defined as the shareholders who held shares on October

17, 2011, (CR3167) but the trading volume shows that on that day, 62 million

shares were sold; i.e. over half of Brigham’s outstanding shares changed hands.

4RR DX1. From October 17 to October 28, 2011, when Brigham’s Schedule 14D-

9 was filed, 133 million shares were sold.        Id.   As discussed below, the

shareholders holding these 133 million shares can have no complaint about

allegedly inadequate disclosures in the 14D-9, because it was not even filed with

the SEC until eleven days after the class definition cut-off. CR1471. And from

October 17, 2011 to the close of the tender offer on December 8, 2011, 255 million

shares were traded. 4RR DX1. The trading volume and stock prices in the

aftermath of the announcement is shown in the following chart (4RR DX1):




APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 5
      F.    Brigham’s shareholders overwhelmingly support the transaction.
      Once the merger was announced on October 17, 2011, Brigham’s

shareholders overwhelmingly supported the deal.        By December 8, 2011,

shareholders had voluntarily tendered 92.2% of the outstanding shares. CR1941-


APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 6
43. This allowed Statoil to effect a short-form merger, converting each remaining

Brigham share into a right to receive $36.50. This provided shareholders with a

33% premium over the average market price of Brigham shares during the 30

days before the deal was announced. CR1320-21; 3SCR553.

      Unlike the majority of shareholders they seek to represent, the seven Named

Plaintiffs did not voluntarily tender their shares to Statoil, but instead sold their

shares on the open market before the merger; and a few held a small amount of

their shares through the tender offer period and were automatically cashed out.3

      G.     The trial court erroneously entered a class certification order.
      Plaintiffs’ class action petition alleges that the Brigham Board of Directors

breached its fiduciary duties by (a) using an unfair method in selling Brigham, (b)

agreeing to an unfair price, and (c) failing to disclose material information related

to the merger. Plaintiffs also alleged that Brigham and Statoil aided and abetted

these breaches. CR5-8. Delaware law controls the substance of these claims

because Brigham was incorporated in Delaware.

      After a hearing, Judge Livingston issued an order on February 27, 2013

certifying a class defined “as all holders of common stock of Brigham Exploration

Company as of October 17, 2011,” excluding “defendants and any person, firm,


3
   See CR2080-81, 2086-88; Boytim Dep. at 85-87 (CR2054); Duncan Dep. at 36 (CR1987);
Fioravanti Dep. at 139 (CR1980); Schwimmer Dep. at 40-41 (CR2000-01); Whalen Dep. at 34-
35 (CR2020).


APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 7
trust, corporation or other entity related to or affiliated with any defendant.”

CR60. Named Plaintiffs were appointed as class representatives, and Robbins

Geller Rudman & Dowd LLP was appointed as class counsel. Id. The trial court

adopted the Plaintiffs’ Proposed Trial Plan.

      H.       This Court decertifies the class in Brigham I.
      On appeal to this Court from the first certification order, Defendants raised

six points of error, including that the order failed to satisfy the requirements of

Rule 42 and that the trial plan was legally deficient in a number of ways. Brigham

Exploration Co. v. Boytim, 2014 WL 4058965 at *2 (Tex. App.—Austin, Aug. 15,

2014, no pet.) (mem. op.) (“Brigham I”). This Court agreed that the trial plan was

deficient because it failed to “meaningfully address appellants’ pleaded defenses.”

Id. at *4. The Court concluded that “the trial court abused its discretion by

certifying a class without an order complying with the express requirements of

Rule 42 and “without formulating a trial plan confirming that it has rigorously

analyzed the requirements of Rule 42.’” Id. (quoting State Farm Mutual Auto.

Ins. Co. v. Lopez, 156 S.W.3d 550, 557 (Tex. 2004)). Because the trial plan issue

was dispositive, this Court did not address the other challenges to the certification

order and trial plan, but instead reversed and remanded for further proceedings. Id.

at *4 & n.2.




APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 8
       I.     The trial court recertified the class on remand.
       On remand, Plaintiffs submitted their Second Amended Proposed Plan for

Trial of Class Claims on March 19, 2015 (the “Revised Trial Plan”). App. B. 4 The

Revised Trial Plan has several additional pages that add the elements of

Defendants’ affirmative defenses, including a voluntariness element. App. B at

p.19. But then it reaches the perfunctory conclusion that all of the defenses “are

subject to common proof and will not present manageability problems.” App. B at

p.17. It proposes essentially the same plan as in Brigham I. (Compare App. B to

App. C at CR946-54). It has no analysis of the manageability problems created by

individualized issues that must be resolved by a fact-finder, and suggests that

proportionate responsibility issues “can be resolved through the use of an

appropriate jury form.” App. B at p.19. Plaintiffs also submitted a proposed class

certification order, but advised the trial court that it was “fundamentally the same

order the Court signed last time it certified the class with a new date for the trial.”

3RR5-6.

       The Brigham Defendants and Statoil filed a Joint Opposition. CR119. They

argued that the Revised Trial Plan, like the prior version, failed to adequately

analyze the affirmative defenses and would be unworkable because the defenses


4
  Although requested, the Revised Trial Plan was not initially included in the Clerk’s Record.
Rather than e-filing it, it was hand-delivered to this Court on June 5, 2015 without Bates
numbers. It is attached as App. B.


APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 9
create individualized issues that would overwhelm any common issues. 3RR17-

18, 21; CR131.       Indeed, Plaintiffs earlier acknowledged that the affirmative

defense of acquiescence would apply to any proposed class member who

voluntarily tendered shares, and such shareholders “would not be able to

participate in any recovery,” but Plaintiffs ignored that problem in the Revised

Trial Plan.5 Defendants also pointed to the exceedingly high trading volume of

Brigham stock after October 17, 2011, which made it virtually impossible to prove

which shareholders remained after so many shares were sold. Defendants also

demonstrated that Plaintiffs’ class definition of shareholders on October 17 was

unworkable.      3RR19-20; 4RR DX1.            Additionally, Defendants argued that

members of the purported class would necessarily need to show that they had

suffered damages, yet given the historic volatility of Brigham’s stock prices as

related to the price of oil, $36.50 was an excellent price. 3RR18. And given the

plummeting price of oil since the time of the sale to Statoil, Brigham’s Board got

an excellent price for Brigham’s stockholders. Id. Most shareholders made a

tremendous amount of money, locking in significant profits with an erratic stock in

a volatile market. CR1284-85. In fact, one of the Named Plaintiffs sold his stock

on the open market for higher than the tender offer price, and had a total gain of



5
   See Brigham I, No. 03-13-00191-CV, Plaintiffs-Appellees’ Brief at 65, 71-72, available at
http://www.search.txcourts.gov/Case.aspx?cn=03-13-00191-CV&coa=coa03.


APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 10
over $141,000—which he testified was “a very good return” on his investment.

CR1980.

      Plaintiffs offered no additional evidence to demonstrate that the

requirements of Rule 42 were met. 4RR1-3. Judge Livingston recertified the class

on April 9, 2015, adopting Plaintiffs’ Revised Trial Plan and signing their

proposed order (the “Order”) without revision. CR 3163, 3166. This second

interlocutory appeal followed.

                            STANDARD OF REVIEW
      Courts review class certification orders under an abuse-of-discretion

standard. Bowden v. Phillips Petroleum Co., 247 S.W.3d 690, 696 (Tex. 2008). A

court abuses its discretion if it acts arbitrarily, unreasonably, or without reference

to guiding principles. Id. Thus, an abuse of discretion follows if a trial court acts

contrary to law, violates any applicable legal rule, or errs in a manner “affecting

the fairness of the proceeding as a whole.” Landon v. Jean-Paul Budinger, Inc.,

724 S.W.2d 931, 936 (Tex. App.—Austin 1987, no writ).              The trial court’s

discretion is especially limited in the class-certification context, and a reviewing

court will defer to the trial court only on some determinations, such as witness

credibility. Henry Schein, Inc. v. Stromboe, 102 S.W.3d 675, 691 (Tex. 2002).

Reviewing courts “do not . . . indulge every presumption in the trial court’s favor,

as compliance with class action requirements must be demonstrated rather than



APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 11
presumed.” Bowden, 247 S.W.3d at 696 (emphasis added); see also Glencrest

Res., LLC v. Ellis, 2012 WL 3500324, at *4 (Tex. App.—Fort Worth Aug. 16,

2012, no pet.) (mem. op.) (noting that the abuse-of-discretion standard is

“modified” in the class-certification context because the trial court’s discretion is

more limited).

                      SUMMARY OF THE ARGUMENT
      The trial court abused its discretion in re-certifying a class of Brigham

shareholders who complain that $36.50 per share was an unfair price for the sale of

Brigham to Statoil. Despite this Court’s clear instruction in Brigham I, the trial

court did not perform a rigorous analysis of Rule 42’s certification requirements on

remand.    See 2014 WL 4058965 at *4.          Instead, the court proceeded as if

certification was a foregone conclusion, accepting Plaintiffs’ mostly cosmetic

changes to the trial plan, and summarily granting recertification.        Plaintiffs’

Revised Trial Plan again fails to “meaningfully address” Defendants’ affirmative

defenses, the very error that led to reversal in Brigham I. Likewise, the trial court

did not address problems with the class definition or with Plaintiffs’ proposal for

class-wide damages proof.

      Had the trial court engaged in the required analysis, it would have

recognized that the class remains hopelessly unworkable. The class is defined as

all Brigham shareholders as of October 17, 2011, the day that the proposed merger



APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 12
between Brigham and Statoil was announced. Plaintiffs allege that the Brigham

Defendants violated their fiduciary duties and misled shareholders into approving

an inadequate price for Brigham’s stock.        But the SEC filings that allegedly

contain the misrepresentations were not even filed until eleven days later, on

October 28, 2011. Thus, the class of October 17 shareholders could not have been

misled by a filing that had not been made, much less damaged by a merger that had

not yet occurred.

      In truth, the great majority of Brigham shareholders in Plaintiffs’ proposed

class willingly sold their shares on the open market prior to the merger. The

underlying facts are unusual in that there was incredibly high trading volume as

soon as the merger was announced, which continued until the close of the tender

offer on December 8, 2011. Over half of Brigham’s 117 million outstanding

shares traded hands on the day of the merger announcement, which means that by

day end over half of the proposed class of “shareholders as of October 17” were no

longer shareholders. By November 30, 2011, the close of the initial tender period,

250 million shares—over twice the outstanding Brigham shares—had been sold.

This raises the question of how many of the original shareholders on October 17

that are supposed to be part of the putative class, were still shareholders at the time

of the final tender. This question has not been answered.




APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 13
      Any trial must necessarily address the reasons why each shareholder sold, or

decided to wait and tender their shares to Statoil for $36.50. A shareholder who

sold for more than $36.50 will not have any harm or damages, and those who

chose to sell for less than the tender offer price will need to explain why. Such

evidence is vital to the Defendants’ ability to present critical affirmative defenses

and would result in an inevitable multitude of mini trials that would swamp the

proposed class proceeding.           The Revised Trial Plan simply ignores these

fundamental problems.

      Further, although over 90% of the then-existing Brigham shareholders

voluntarily tendered their shares for the approved merger price of $36.50, none of

the proposed class representatives tendered. The named Plaintiffs are thus atypical

of the vast majority of shareholders they purport to represent, rendering them unfit

to serve as class representatives.

      For these reasons and others set forth below, the Order certifying the class

and incorporating the Revised Trial Plan should be reversed, and judgment should

be rendered that under the facts of the underlying case, class certification is

unavailable.




APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 14
                       ARGUMENT AND AUTHORITIES
      The trial court certified a class of all shareholders of Brigham stock as of the

date the merger with Statoil was announced on October 17, 2011. But each

shareholder had an independent reason for deciding to sell on the open market,

accepting the tender offer price of $36.50, or holding their shares until they were

cashed out. Individual issues will thus predominate any trial, and class-wide proof

of the fact and amount of damages will be impossible. Because “class actions are

extraordinary proceedings with extraordinary potential for abuse,” class

certification is not a decision to be taken lightly. General Motors Corp. v. Bloyed,

916 S.W.2d 949, 953 (Tex. 1996); see also Schein, 102 S.W.3d at 691. Yet the

trial court took the decision to grant recertification lightly here. Insurmountable

problems with Plaintiffs’ class definition, damages model, and individualized proof

were never addressed. This case cannot be certified as a class action, and the

Order should be reversed.

I.    The Trial Court Failed to Rigorously Analyze the Certification
      Requirements under Rule 42 on Remand.
      Under Texas Rule of Civil Procedure 42(a), a party seeking class

certification must first satisfy four threshold requirements:

      (1) the class is so numerous that joinder of all members is
      impracticable;
      (2) there are questions of law, or fact common to the class;



APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 15
      (3) the claims or defenses of the representative parties are typical of
      the claims or defenses of the class; and

      (4) the representative parties will fairly and adequately protect the
      interests of the class.

      TEX. R. CIV. P. 42(a). App. E.

      Once these four prerequisites are met, the party seeking certification must

also plead and prove that that the action falls under one of the categories listed in

Rule 42(b). E.V. Slack, Inc. v. Shell Oil Co., 969 S.W.2d 565, 567 (Tex. App.—

Austin 1998, no pet.). In this case, the trial court certified under Rule 42(b)(3),

which required Plaintiffs to demonstrate that “the questions of law or fact common

to the members of the class predominate over any questions affecting only

individual members, and a class action is superior to other available methods for

the fair and efficient adjudication of the controversy.” TEX. R. CIV. P. 42(b)(3).

Plaintiffs also had to define an appropriate class under TEX. R. CIV. P. 42(c)(1)(B)

They failed to meet any of these Rule 42 mandates.

      Before certifying a class, the trial court must conduct a “rigorous analysis”

of all the Rule 42 certification requirements. Southwestern Ref. Co. v. Bernal, 22
S.W.3d 425, 435 (Tex. 2000). By requiring a trial plan at the time of class

certification, the Texas Supreme Court prohibits trial courts from deferring any

part of the mandatory rigorous analysis until later in the trial proceedings, and has

explicitly rejected a “certify now and worry later” approach. Id. at 434-35.



APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 16
      A.     The Order and Revised Trial Plan exemplify a “certify now,
             worry later” approach.
      In Brigham I, this Court found that the “the trial court’s order and the

adopted trial plan fail to meaningfully address appellants’ pleaded defenses,” and

did not reach the other deficiencies asserted by Defendants. Brigham I, 2014 WL
4058965 at *3–*4 & n.1. This Court thus concluded that “the trial court abused its

discretion by certifying a class without an order complying with the express

requirements of Rule 42 and without formulating a trial plan confirming that it has

rigorously analyzed the requirements of Rule 42.” Id. at *4 (quotations omitted).

Consequently, the Court decertified the class and remanded the case. Id.

      On remand, it was incumbent on the trial court to perform a rigorous

analysis of the Rule 42 prerequisites. It failed to do so. In fact, the trial court’s

initial proposal was to suggest that a revised trial plan could be approved—and the

class recertified—without a hearing. 2RR5-7. While the court eventually held a

hearing, it was superficial. Plaintiffs offered no additional evidence to support

certification and framed the issue as merely adding more detail to the trial plan.

They explained the Brigham I ruling as: “The Court of Appeals came down to

give us a more detailed trial plan.      It wasn’t to come and review the entire

argument on class certification.” 3RR7.

      But the trial court never conducted a rigorous analysis in connection with the

first class certification order, and it didn’t do so with the second order either. The


APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 17
problems with the Order and Revised Trial Plan run deeper than a simple failure to

include sufficient “detail” in the trial plan.

       B.     The class definition is both unworkable and invalid.
       At the outset, this Court should examine the class definition, which is both

unworkable and invalid. Plaintiffs have changed their proposed class definition on

multiple occasions throughout this litigation.6 Their most recent definition of “all

holders of Brigham common stock as of October 17, 2011” is not a valid class

definition either, as required by TEX. R. CIV. P. 42(c)(1)(B). CR3167. This class

definition fails for at least four reasons:

       First, Brigham’s extensive trading history shows that 62 million shares

were sold the day that the merger was announced. This means that by the close

of business on October 17, the shareholders who previously held over half of

Brigham’s 117 million outstanding shares had disappeared. See “Decision Making

by Brigham Shareholders” at page 6 supra (4RR DX1). Such purported class

members were no longer shareholders on October 17, yet they are included in the

class definition. There has been no attempt by Plaintiffs to identify who the selling

shareholders are and who was still a holder at day end on October 17, 2011.

6
   Plaintiffs have defined the class three different ways. CR327 (“all other stockholders of the
Company who have been harmed by defendants’ actions as described herein (the ‘Class’)”);
CR375 (“All holders of Brigham common stock as of December 8, 2011, who held their shares
through consummation of the acquisition of Brigham by Statoil ASA (“Statoil”) at the price of
$36.50 per share.”); and CR683 (“All holders of Brigham common stock as of October 17,
2011.”)


APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 18
       Second, the class makes a failure to disclose claim, asserting that Brigham’s

disclosures about the Statoil transaction in SEC filings made on October 28 (a

14D-9 and Schedule TO) were inadequate. App. B at p.4; CR45. But a class of

Brigham shareholders as of October 17, cannot have a disclosure claim for

disclosures not made until October 28. This chronological defect is fatal because it

is impossible to be damaged on October 17 by a disclosure that has not yet been

made. 7

       Third, the proposed class includes shareholders who voluntarily sold shares

after October 17, 2011. A properly defined class “insures that those actually

harmed by the defendant’s wrongful conduct will receive the relief ultimately

awarded.” Intratex Gas Co. v. Beeson, 22 S.W.3d 398, 403 (Tex. 2000). The

Brigham stock trading records show that from the time of the announcement on

October 17, to the close of the tender offer on December 8, 2011, 255 million

shares were traded. Because Brigham had only 117 million shares issued and

available to trade in the open market, these sales reflect more than double the

amount of the issued shares. CR2267, 3164. In light of the extensive trading


7
   See Basic Inc. v. Levinson, 485 U.S. 224, 248 (1988) (plaintiff must have suffered injury after
the representations were made and before the truth was revealed); Allen v. Hines Ranches of
Tex., Inc., 2003 WL 22908134, at *4 (Tex. App.—Austin Dec. 11, 2003, no pet.) (holding that
fraud does not exist if the misrepresentation occurred after the transaction); see also 1993 GF
P’ship v. Simmons & Co. Int’l, 2010 WL 4514277, at *7-8 (Tex. App.—Houston [14th Dist.]
Nov. 9, 2010, no pet.) (holding that misrepresentations that occurred after the transaction could
not form the substance of the claims).


APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 19
volume, Plaintiffs have not shown how many shareholders of those who held the

original 117 million shares on October 17 still held their shares on November 30 in

order to claim harm. Any Plaintiff who sold their shares cannot claim damages

under Delaware law. See In Re Triarc Cos. Class & Derivative Litig., 791 A.2d
872, 875 (Del. Ch. 2001) (“Selling stockholders who are members of the class

have not suffered any damages.”); In Re Prodigy Commc’ns Corp. Shareholders

Litig. 2002 WL 1767543 (Del. Ch. Jul. 26, 2002) (“[m]erely objecting to the fact

that the merger happened is not a valid objection.”)

       Fourth, the proposed class definition includes shareholders who accepted

the benefit of the merger transaction.           This is likewise not permitted under

Delaware law. See e.g., Bershad v. Curtiss-Wright Corp., 535 A.2d 840 (Del.

1987); Steinhardt v. Howard–Anderson, 2012 WL 29340 at *11 (Del. Ch. Jan. 6,

2012); Norberg v. Security Storage Co. of Wash., 2000 WL 1375868, at *5, 7 (Del.

Ch. Sept. 19, 2000). A full 92% of the shareholders voluntarily tendered their

shares and accepted the $36.50 price per share.

       The trial court never explained how it planned to make Plaintiffs’

unworkable class definition workable when trying this case. 8




8
  The Brigham Defendants also respectfully incorporate the arguments set forth in Statoil’s
appellant’s brief that the class definition improperly includes shareholders who lack standing
because they apply equally to all defendants.


APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 20
II.   The Trial Plan Remains Legally Deficient.
      The substantive allegations against the Brigham Defendants are that they

allegedly used an unfair method in selling Brigham for an unfair price, and did not

disclose material information related to the merger in the 14D-9. CR5-8. These

complaints are to be analyzed under Delaware substantive law. However, the class

action requirements under Rule 42, including the mandate for a stringent trial plan,

are specific to Texas.

      The trial plan is not a mere formality; it plays an integral role in appellate

review, “allow[ing] a reviewing court to meaningfully evaluate whether

certification of the class conforms with all Rule 42 prerequisites.” State Farm, 156
S.W.3d at 555; see also Texas Parks & Wildlife Dept. v. Dearing, 240 S.W.3d 330,

346 (Tex.App.—Austin 2007, pet. denied). This “meaningful evaluat[ion]” is

crucial because a reviewing court will not simply assume that class certification

was appropriate.     See Bernal, 22 S.W.3d at 435 (“[A]ctual, not presumed,

conformance with [Rule 42] remains….indispensable.”)

      A workable trial plan must include the proper legal framework to

demonstrate that the proposed plan meets the requirements of Texas law. The

Revised Trial Plan does not cite the correct Delaware legal precedents that govern




APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 21
some of the core issues, including issues of liability and the affirmative defenses. 9

It also fails to analyze issues of fact affecting individual class members or describe

how such individual issues will be tried and then submitted to the jury for a

verdict.

       As shown below, the state of mind of each class member will be a

controlling fact issue for the jury to resolve on an individual basis. Because the

Revised Trial Plan and Order do not describe how this case can be tried with the

host of identified individual issues, they fail to meet the requirements of Rules

42(b)(3), 42(b)(3)(D), and 42(c)(1)(D)(iii)-(iv), (vi)-(viii) and reversal should be

ordered.

       A.     A detailed trial plan is required to demonstrate that the trial
              court performed a rigorous analysis under Rule 42.
       As this Court noted in Brigham I, “[A] trial plan is required in every

certification order to allow reviewing courts to assure that all requirements for

certification under Rule 42 have been satisfied.” Brigham I, 2014 WL 4058965 at

*3. A proper trial plan ensures that the court has fulfilled its obligation to perform

a “rigorous analysis” of all certification prerequisites under Rule 42. State Farm,
156 S.W.3d at 555-56. The trial court must understand the claims, defenses,


9
  See, e.g., C&J Energy Servs., Inc. v. City of Miami Gen. Emps., 107 A.3d 1049 (Del. 2014)
(discussing duties owed by directors during a change of control transaction); Lyondell Chem. Co.
v. Ryan, 970 A.2d 235 (Del. 2009) (discussing duties owed by directors and the proper
application of an exculpatory provision).


APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 22
relevant facts, and applicable substantive law to make a meaningful determination

of the certification issues. Id. “[I]t is improper to certify a class without knowing

how the claims can and will likely be tried.” Id. at 555. Indeed, as this Court did

in Brigham I, Texas appellate courts regularly reverse trial courts for adopting

deficient trial plans in orders granting class certification. 10 In fact, this Court

recently reversed a certification order because the trial court failed to rigorously

analyze whether Rule 42’s requirements were satisfied. Canyon Lake Island Prop.

Owners Ass’n. v. Sterling/Suggs Ltd. P’ship., 2015 WL 3543125 (Tex. App.—

Austin Jun. 5, 2015, no pet. h.).

       B.     The Revised Trial Plan does not rigorously analyze how damages
              will be proven.
       The gravamen of Plaintiffs’ complaint is that Brigham was sold for

“inadequate consideration.” App. B at p.15. Their Revised Trial Plan indicates

that they plan to prove their measure of damages through “expert testimony

10
    See, e.g., Phillips Petroleum Co. v. Yarbrough, 405 S.W.3d 70, 75, 81-82 (Tex. 2013); BMG
Direct Mktg., Inc. v. Peake, 178 S.W.3d 763, 777 (Tex. 2005); Nat’l W. Life Ins. Co. v. Rowe,
164 S.W.3d 389, 393 (Tex. 2005); N. Am. Mortg. Co. v. O’Hara, 153 S.W.3d 43, 45 (Tex. 2004)
(per curiam); State Farm, 156 S.W.3d at 557; Union Pac. Res. Grp, Inc. v. Hankins, 111 S.W.3d
69, 75 (Tex. 2003); Henry Schein, 102 S.W.3d at 689-90; Tex. S. Rentals, Inc. v. Gomez, 267
S.W.3d 228, 247 (Tex. App.—Corpus Christi 2008, no pet.); Government Employees Insurance
Co. v. Patterson, 2007 WL 4225504, at *9-10 (Tex. App.—Corpus Christi Nov. 29, 2007, no
pet.); Hotels.com, L.P. v. Canales, 195 S.W.3d 147, 156 (Tex.App.—San Antonio 2006, no pet.);
All American Life & Casualty Insurance Co. v. Vandeventer, 2006 WL 742452 at *1 (Tex.
App.—Fort Worth Mar. 23, 2006, no pet.); Gen. Motors Corp. v. Garza, 179 S.W.3d 76, 84
(Tex. App.—San Antonio 2005, no pet.); Dearing, 240 S.W.3d at 361; Ford Motor Co. v.
Ocanas, 138 S.W.3d 447, 454 (Tex. App.—Corpus Christi 2004, no pet.); Enron Oil & Gas Co.
v. Joffrion, 116 S.W.3d 215, 224 (Tex. App.—Tyler 2003, no pet.); Tracker Marine, L.P. v.
Ogle, 108 S.W.3d 349, 363 (Tex. App.—Houston [14th Dist.] 2003, no pet.).



APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 23
establishing the difference between the true value of the Company and the amount

actually received by the shareholders.” Id. According to the trial plan, this theory

of damages can be proven on a class-wide basis because “[t]he amount actually

received is the $36.50 that all shareholders received when they either tendered their

shares to Statoil or were cashed-out.” Id.

      This proposed class-wide damages proof simply won’t work under unique

facts of this case. Following the merger announcement, millions of shares were

sold by shareholders who elected to sell on the open market. To identify all the

different sales prices and the dates of those sales in order to compute damages

would be an overwhelming task, given the extensive trading activity. Some of the

shares were sold for less than $36.50, and at least some of these shareholders were

able to sell their shares for more than $36.50 per share. 4RR DX1. Obviously, the

latter shareholders were not harmed and cannot be included in the class. Yet the

Revised Trial Plan, like its predecessor, ignores these realities.

      The Brigham/Statoil merger was structured as a tender offer in which

shareholders were not required to tender their shares. They had several options: (i)

tendering to Statoil for $36.50, (ii) selling their shares on the open market, (iii)

demanding an appraisal of the Brigham stock value (which would require keeping

the shares through the merger date), or (iv) waiting to see if the merger would go

forward and then being cashed out if it did. As shown, the merger announcement



APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 24
touched off frenetic trading activity in which millions upon millions of Brigham

shares changed hands, with over 133 million traded before Defendants provided

the SEC 14D-9 disclosures regarding the transaction, and over 255 million total

shares trading up to the close of the tender offer on December 8. Ultimately, over

92% of Brigham shares were voluntarily tendered.           CR1941.      Given these

undisputed facts, the Revised Trial Plan’s conclusion that the claims of all

shareholders who held stock on October 17, 2011 may be addressed with only

common proof is woefully inadequate.

      C.     The Revised Trial Plan does not rigorously analyze the effect of
             the Defendants’ affirmative defenses.
      A class action is a procedural device intended to advance judicial economy.

Bernal, 22 S.W.3d at 437. Defendants have asserted the affirmative defenses of

acquiescence, acquiescence in price, ratification, estoppel, and waiver. CR74-75.

Under Texas procedural law, Defendants have a right to pursue these defenses, and

to inquire into the reasons that so many shareholders decided to sell their shares on

the open market, rather than tender them to Statoil. To the extent that shareholders

voluntarily accepted the benefits of the merger, or otherwise acquiesced in the

price, they may not be entitled to the relief sought by the Named Plaintiffs. See

e.g. Bershad, at 848.     However, the Revised Trial Plan makes no effort to

categorize the shareholders based on their actions after the merger announcement.

Nor does it explain how the differing circumstances of the various Plaintiffs could


APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 25
be efficiently managed in a class action. Consequently, the Revised Trial Plan still

fails to meaningfully address Defendants’ affirmative defenses.

             1.     Defendants have a substantive right to pursue their
                    affirmative defenses.
      Before a court can certify a class, it must rigorously analyze how “any issues

affecting only individual members, raised by the claims or defenses asserted in the

pleadings, will be tried in a manageable, time efficient manner.” TEX. R. CIV. P.

42(c)(1)(D)(viii) (emphasis added); see Bernal, 22 S.W.3d at 436. Indeed, each

party must “have the opportunity to adequately and vigorously present any material

claims and defenses.” Id. at 437; Schein, 102 S.W.3d at 693. It is legal error for

the class certification vehicle to diminish a defendant’s rights at trial, including its

right to offer evidence supporting its affirmative defenses. See Bernal, 22 S.W.3d

at 437 (holding that the class-action device cannot alter the parties’ burden of proof

or the substantive prerequisites to a claim or defense).

      While the Revised Trial Plan notes the elements of the acquiescence,

ratification, estoppel, and waiver defenses, it glosses over the critical question of

how these defenses bear on the class-certification analysis under Rule 42. App. B

at pp.18-20. See Dearing, 240 S.W.3d at 346 (“[D]ispositive issues going to the

viability of the class claims should be resolved by the trial court before

certification is considered.”) In particular, the Revised Trial Plan fails to consider

and analyze the individualized nature of these defenses.


APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 26
      Each of the acquiescence, acquiescence in price, ratification, estoppel, and

waiver defenses has a distinct intent, knowledge, and voluntariness component, i.e.

a state-of-mind element. For example, acquiescence requires that a plaintiff have

(1) full knowledge of his rights and material facts; (2) a meaningful choice in

determining how to act; and (3) voluntarily acted in a way demonstrating

unambiguous approval of the challenged transaction. N.J. Carpenters Pension

Fund v. infoGROUP, Inc., 2013 WL 610143, at *7 (Del. Ch. Feb. 13, 2013).

      Ratification requires proof that a plaintiff approved a challenged board

action after being fully informed of the facts. See e.g., Solomon v. Armstrong, 747
A.2d 1098, 1113 n.40 (Del. Ch. 1999). Waiver requires proof that the plaintiff (1)

had an existing legal right, (2) which it knew of at the time of the alleged waiver,

and (3) that it intended to relinquish that right. Realty Growth Investors v. Council

of Unit Owners, 453 A.2d 450, 456 (Del. 1982). “[E]stoppel is the effect of the

voluntary conduct of a party whereby he is absolutely precluded ... from asserting

rights which might perhaps have otherwise existed, ... as against another person,

who has in good faith relied upon such conduct, and has been led thereby to

change his position for the worse....” Vila v. BVWebTies LLC, 2010 WL 3866098

*10 n.73 (Del. Ch. Oct. 1, 2010).

      At trial, to adequately and vigorously present the defenses, Defendants must

offer proof of intent, knowledge, or waiver of knowledge. See e.g., Ford v.



APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 27
Culbertson, 308 S.W.2d 855, 865 (Tex. 1958); Tex. Workers’ Comp. Ins. Facility

v. Personnel Servs., Inc., 895 S.W.2d 889, 894 (Tex. App.–Austin, 1995, no writ);

Nevins v. Bryan, 885 A.2d 233, 249 (Del. Ch. 2005). Further, state-of-mind is

unique to each putative class member and subject to credibility determinations.

See Bernal, 22 S.W.3d at 437.         And knowledge and intent are subjective

considerations. See Louisiana–Pacific Corp. v. Andrade, 19 S.W.3d 245, 248

(Tex. 1999) (state of mind element, actual knowledge, is subjective).

      None of these defenses can be addressed by class wide proof because they

involve individual choices made by the shareholders. In an open, freely-traded

market for securities, investors bought and sold Brigham shares for myriad

reasons, some unique to, and known only by, each individual investor. Some

investors may have needed liquidity or simply intended to sell their stock when it

reached a certain price or by a certain date. Other investors may have simply been

happy with the price available regardless of any allegations that the share price was

insufficient. As shown above, thousands of investors over a fifty-three day period

traded 255 million shares of Brigham in the open market for reasons of their own.

      The evidence as to why any one investor traded is unique to each investor,

and the record will require evidence from the individual investors. In fact, one of

the Named Plaintiffs testified that he sold on the open market and did not tender

because “I wanted to pursue other investment opportunities.”               CR1980.



APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 28
Defendants are entitled to have a jury determine if a particular investor’s answer is

credible and whether the Defendants’ affirmative defenses apply to that specific

individual investor. Simply put, the heavy trading of Brigham stock after the

parties announced the merger agreement demonstrates that there are unique issues

of fact that can only be answered one-by-one by the jury.

             2.    Individual voluntary buy/sell decisions by putative class
                   members make certifying a class impossible and would
                   swamp any trial.
      Because Defendants’ defenses require an individualized inquiry into the

voluntariness of each class member’s decision to tender or otherwise sell their

shares—assessments that include the shareholders’ state of mind—these

individualized inquiries preclude class certification under the predominance

requirement of Rule 42(b)(3). Although the Revised Trial Plan recognizes the

voluntariness element of each of these defenses, it fails to explain how each

shareholder’s state of mind could be tried on a class-wide basis. App. B at pp.11-

21. Waiver, waiver of knowledge, ratification, estoppel, acquiescence in price, and

acquiescence would require countless mini-trials to determine, based on the facts

and circumstances surrounding each class member’s state of mind, whether the

class member’s tender or sale of shares was voluntary.

      Delaware courts have applied the doctrines of waiver and acquiescence in

circumstances indistinguishable from this case, decertifying or dismissing such



APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 29
lawsuits before considering whether a class should be certified because the putative

class representatives had voluntarily relinquished known rights. See Norberg v.

Security Storage Co. of Wash., 2000 WL 1375868, at *6 (Del. Ch. Sept. 19, 2000)

(finding the plaintiff’s claims were barred by waiver and acquiescence as a result

of accepting the merger consideration after filing a suit that detailed why the

majority breached their fiduciary duties); Bershad v. Curtiss-Wright Corp., 535
A.2d 840, 840-41 (Del. 1987).

       The Texas Supreme Court reached a similar conclusion in BMG Direct

Marketing, Inc. v. Peake, 178 S.W.3d 763 (Tex. 2005). In that case, the trial court

certified a class of music club members who had paid unlawful late fees. Id. at

765. Citing Bernal’s rejection of the “certify now and worry later” approach, the

Texas Supreme Court reversed. Specifically, the Supreme Court was concerned

that the trial court failed to analyze the effect of the voluntary payment of the fees

by class members on the requirements for class certification. Id. at 776-77. Given

that the voluntary-payment rule might cause individual issues to predominate, and

given that “[i]t is improper to certify a class without knowing how the claims can

and will likely be tried,” the trial court’s certification order was inadequate and

required reversal.   Id. at 777-79.    In this case, the voluntary nature of each

individual shareholder’s sale or tender is also a core issue that precludes

certification.



APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 30
       A recent Fifth Circuit decision confirms that individualized considerations

underlying an investor’s decision to buy or sell a stock can preclude class

certification.11 In Ludlow v. BP, the trial court declined to certify a class of

shareholders who purchased stock in BP prior to the Deepwater Horizon explosion.

---F.3d---, 2015 WL 5235010 (5th Cir. Sept. 8, 2015). The proposed damages

theory for the class was that the pre-spill stock price was inflated as a result of

BP’s failure to properly disclose the risk of a spill. Id. at *9. BP’s misstatements,

the theory went, led to investors “being defrauded into taking a greater risk than

disclosed.” Id. When the spill occurred, the risk materialized and investors were

damaged by the decline in the stock price. 12

       The Fifth Circuit affirmed the trial court’s holding that this “materialization

of the risk” theory was not capable of class-wide determination.                    Id. at *10.

Critically, the theory was based “on a determination that each plaintiff would not

have bought BP stock at all were it not for the alleged misrepresentations—a

determination not derivable as a common question, but rather one requiring

individualized inquiry.”         Id.    Given that different investors have differing

tolerances for risk, some investors might have elected to purchase BP stock even if


11
   “[F]ederal decisions and authorities interpreting current federal class action requirements are
persuasive in Texas actions.” Ford Motor Co. v. Sheldon, 22 S.W.3d 444, 452 (Tex. 2000).
12
   The Ludlow court affirmed the trial court’s certification of a class of post-spill investors.
Certification of this class was not challenged on the grounds that individualized issues would
predominate. See id. at *5-8.


APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 31
the risk had been properly disclosed. Id. The proposed damages model could not

be applied uniformly across the class “because it lumps together those who would

have bought the stock at the heightened risk with those who would not have.” Id.

at *11.

      The same is true here. The law and logic of Bernal, BMG, and Ludlow

demonstrate that class certification is improper. A blanket finding as to intent or

knowledge would be a complete legal fiction, not a factual determination that

could support a jury verdict or a judgment. Indeed, the issues of intent and

voluntariness will, by necessity, focus at the level of each individual trade.

Defendants have the right to ask each individual shareholder what state-of-mind

each had at the time of the sale or sales of their shares and submit controlling

issues to a jury. Bluelinx Corp. v. Texas Constr. Sys., Inc., 363 S.W.3d 623, 627

(Tex. App.—Houston [14th Dist.] 2011, no pet.); McKinney Indep. Sch. Dist. v.

Carlisle Grace, Ltd., 222 S.W.3d 878, 888 (Tex. App.—Dallas 2007, pet. denied).

      Conducting a trial on the intent and knowledge for tens of thousands, if not

hundreds of thousands, of trades by Brigham shareholders, is the type of Herculean

task that would swamp a single jury. Indeed, the focus of the trial for weeks, if not

months or years, would be on presenting evidence and cross-examination related to

individual questions raised by the Defendants’ properly-asserted affirmative

defenses.



APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 32
             3.     Bernal illustrates that class certification cannot ignore
                    individual issues raised in a defendants’ defense.
      The Texas Supreme Court’s decision in Bernal emphasizes the following

points: (1) class certification cannot restrict the substantive rights of the defendant,

and (2) the defendant’s choice of how to defend must also be evaluated as a key

component the class certification analysis.       In Bernal, 904 plaintiffs claimed

injuries from a single explosion of a refinery tank owned by Southwestern. The

trial court certified the class and ordered a three-phase trial. 22 S.W.3d at 429.

Phase One would resolve liability and causation as to the named plaintiffs. Id.

Phase Two would resolve punitive damages, if there had been a finding of gross

negligence under Phase One. Id. During Phase Three, the jury would “determine

whether the individual class members can show sufficient, specific injuries or

damages and whether they were proximately caused by …. the tank explosion.”

Id. The Court of Appeals affirmed, holding that the class met all class action

prerequisites. Id. The Court of Appeals also held that, even though individual

issues might predominate in determining causation and damages, “the class was

maintainable because the modified trial plan called for the individual issues to be

litigated separately from the common issues.” Id.

      The Supreme Court reversed.            The Court focused on the right of

Southwestern to adequately and vigorously present its defenses. Id. at 437-39. It

reasoned that “Southwestern is entitled to a fair opportunity to individual


APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 33
determinations of causation and damages for each of the 904 plaintiffs.” Id. at 437.

The Court then concluded that if “Southwest chooses to challenge the credibility of

and its responsibility for each personal injury claim individually, then what may

nominally be a class action initially would degenerate in practice into multiple

lawsuits separately tried.” Id.

             4.     The Revised Trial Plan includes disclosure claims that
                    Plaintiffs earlier explicitly dropped.
      The Revised Trial Plan’s only attempt to analyze how the individualized

issues presented by Defendants’ affirmative defenses would be managed is to

assert that “[a]s a practical matter, these defenses merge with the merits of

Plaintiffs’ non-disclosure claims.” App. B at p.19. But there is nothing for these

defenses to “merge” into because Plaintiffs do not have valid non-disclosure

claims. Their class definition precludes such a claim, as discussed above, plus,

they dropped non-disclosure claims in prior filings: “Plaintiffs are not seeking

specific monetary recovery for the class on the basis of a non-disclosure claim.”

CR 1007; see also CR1819-23. The trial court even questioned Plaintiffs about

this claim, and they confirmed it was “irrelevant.”:

      THE COURT: Your argument, if I understand it correctly, is that on
      October 17th, they get the bad news, that’s when they have
      information that’s going to give them heartburn, and whatever they
      were told 11 days later is irrelevant.

      PLAINTIFFS’ COUNSEL: That’s correct.

CR1823. Nonetheless, the Revised Trial Plan still includes a non-disclosure claim:

APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 34
      Here, plaintiffs contend that the Individual Defendants disseminated a
      Schedule 14D-9 and a tender offer statement on Schedule TO, filed
      with the Securities and Exchange Commission on October 28, 2011,
      which was false and misleading and failed to disclose all material
      information to Brigham shareholders in connection with the tender
      offer from Statoil.

App. B at p.4.
      More broadly, the Revised Trial Plan’s conclusory assumption that the

disclosure documents cover the field of Defendants’ affirmative defenses is

erroneous. As noted, the essence of Plaintiffs’ claims is not that the disclosures

were inadequate, it is that Defendants’ failed to obtain adequate consideration for

Brigham. Concomitantly, the focus of Defendants affirmative defenses of waiver,

acquiescence, acquiescence in prize, ratification, and estoppel is that shareholders

agreed to the price they obtained by choosing to sell on the open market or through

the Statoil tender offer. The question of whether shareholders voluntarily decided

to sell and at what price is not the same as the question of whether the disclosures

were adequate. Thus, the Revised Trial Plan’s statement that, if Plaintiffs “do not

establish that shareholders were misled, plaintiffs’ non-disclosure claims fail and

defendants are entitled to judgment on that claim, without the need for a separate

finding on the defenses” is simply untrue.




APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 35
            5.     Plaintiffs cannot explain how common issues will
                   predominate given the individualized inquiries necessitated
                   by the affirmative defenses.
      Plaintiffs’ oft-repeated response to Defendants’ complaints is that “these

types of cases are routinely certified.” 3RR9. Plaintiffs point to their counsel’s

experience in Pate v. Elloway, 2003 WL 22682422, (Tex. App.—Houston [1st

Dist.] Nov. 13, 2003, pet. denied) (mem. op.). However, neither the trial plan nor

individualized issues were argued as error in Pate, those points were uncontested.

“[T]he trial court found that the requirements of numerosity, commonality,

typicality, predomination of common questions of fact or law, superiority of a class

action over other available methods of adjudicating the controversy, and

development of a trial plan were uncontested and were satisfied.” Id. at *2.

      Plaintiffs have also pointed to a number of Delaware cases that were

certified as class actions.   E.g., 1SCR89.    The vast majority, however, were

settlement class actions, so the threshold issue of whether to certify the class was

agreed upon. As this Court has noted, settlement classes are not held to the same

standard of proof as litigated classes. See Lubin v. Farmers Grp, Inc., 2009 WL
3682602 at *21 (Tex. App.—Austin Nov. 6, 2009, no pet.). Significantly, Texas

procedural law applies to this case, not Delaware law. Texas rejects a ‘certify now,

worry later’ approach, which is acceptable in Delaware.        Notably, given the

stringent Texas requirements that must be met to certify a class, not a single Texas



APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 36
Supreme Court opinion has affirmed a challenged class certification order in the

last decade.13


13
    See Phillips Petroleum Co. v. Yarbrough, 405 S.W.3d 70, 72 (Tex. 2013) (trial court abused
discretion in failing to undertake a rigorous analysis of res judicata’s impact on Rule 42
requirements); Heckmann v. Williamson Cnty., 369 S.W.3d 137 (Tex. 2012) (considering class
certification tangentially although ruling based on jurisdiction); Sw. Bell Tel. Co. v. Mktg. On
Hold Inc., 308 S.W.3d 909, 926–27 (Tex. 2010) (proposed class representative was not adequate
because its interests conflicted with those of the absent class members); Exxon Mobil Corp. v.
Gill, 299 S.W.3d 124, 129 (Tex. 2009) (vacating certification order and holding that
determination was based on trial court’s significant misunderstanding of the substantive law);
Bowden v. Phillips Petroleum Co., 247 S.W.3d 690, 702 (Tex. 2008) (class of royalty owners
failed to meet the predominance requirement and individual issues would predominate over
common issues); DaimlerChrysler Corp. v. Inman, 252 S.W.3d 299, 306 (Tex. 2008) (named-
plaintiffs lacked standing to bring the class action because the possibility of a concrete injury to
the named-plaintiffs was extremely remote); Best Buy Co. v. Barrera, 248 S.W.3d 160, 163
(Tex. 2007) (class certification was improper because individual issues predominated since
defendant was entitled to inquire whether individual class members were aware of a restocking
fee and voluntarily agreed to it as they made purchases); Stonebridge Life Ins. Co. v. Pitts, 236
S.W.3d 201, 203 (Tex. 2007) (denying certification because individualized inquiries would
predominate over common issues); Citizens Ins. Co. of Am. v. Daccach, 217 S.W.3d 430, 460
(Tex. 2007) (decertifying the class and remanding to the trial court for further proceedings);
Cameron Appraisal Dist. v. Rourk, 194 S.W.3d 501, 502 (Tex. 2006) (holding taxpayers could
not bring class action without first exhausting administrative remedies); BMG Direct Mktg., Inc.
v. Peake, 178 S.W.3d 763, 777 (Tex. 2005) (rejecting certification due to the “certify now and
worry later” approach resulting from the trial court’s failure to analyze the voluntary-payment
rule’s effect on the predominance requirement); Nat’l W. Life Ins. Co. v. Rowe, 164 S.W.3d 389,
392 (Tex. 2005) (trial court failed to perform the necessary rigorous analysis to determine
whether the class action requirements were met); see also N. Am. Mort. Co. v. O’Hara, 153
S.W.3d 43, 45 (Tex. 2004) (reversing class certification due to error from ordering class certified
before trial plan was prepared); State Farm Mut. Auto. Ins. Co. v. Lopez, 156 S.W.3d 550, 557
(Tex. 2004) (reversing certification for failure to reflect the rigorous analysis necessary for
typicality and adequate representation requirements); Snyder Commc’ns v. Magaña, 142 S.W.3d
295, 301 (Tex. 2004) (reversing certification due to highly individualized issues predominating);
Compaq Computer Corp. v. Lapray, 135 S.W.3d 657, 681 (Tex. 2004) (reversing certification
and holding that predominance requirement was not satisfied); Union Pac. Res. Group, Inc. v.
Hankins, 111 S.W.3d 69, 75 (Tex. 2003) (reversing certification and holding that commonality
requirement was not satisfied); Henry Schein, Inc. v. Stromboe, 102 S.W.3d 675 (Tex. 2003)
(reversing class certification because individual issues predominated and class action was not
superior).
        In a few cases, the Supreme Court has remanded for further proceedings to determine if
certification is appropriate. See Riemer v. State, 392 S.W.3d 635, 642 (Tex. 2013) (error on
adequacy issue; remanded to determine whether other Rule 42 requirements were satisfied. On


APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 37
       D.     The Revised Trial Plan fails to account for Defendants’ right to
              request jury findings on proportionate responsibility.
       In Texas, a trial court must submit a question apportioning responsibility for

harm between the parties. TEX. CIV. PRAC. REM. CODE ANN. §§33.002(a)(1);

33.003(a)l; Tex. R. Civ. P. 277. As shown above, millions of Brigham shares

changed hands for reasons known only to individual traders. Shareholders who

chose to sell in the open market (or unspecified others who advised them to sell)

are potentially responsible for all or part of any alleged harm. A jury must decide

that proportion. To submit thousands of proportionate responsibility questions

would swamp the jury and make the trial unmanageable.

       The Revised Trial Plan fails to rigorously analyze this issue as well. Instead,

it suggests only that proportionate responsibility “can be resolved through use of

an appropriate jury form.” App. B at 20. This says nothing. It does not explain

how the use of a “jury form” could adequately address proportionate responsibility

on a class-wide basis given that each individual shareholder engaged in a unique

course of conduct, based on individualized considerations, with respect to their

Brigham shares.




remand, certification was denied. 452 S.W.3d 491, 502 (Tex. App.—Amarillo 2014, pet. filed)).
See also Farmers Group, Inc. v. Lubin, 222 S.W.3d 417 (Tex. 2007) (in class action brought by
attorney general under the Insurance Code, the class certification requirements should be applied
to the claims asserted, not to the Attorney General himself, and remanding for further
proceedings).


APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 38
       E.     There is no cause of action in Delaware for breach of the duty of
              candor.
       The Order also includes a claim against the Brigham Defendants for breach

of the duty of candor for “failing to disclose all material information to Brigham

shareholders.”      CR3164-65.        This claim allegedly stems from the Brigham

Defendants “disseminat[ing]” the Transaction Disclosure Documents filed with the

SEC on October 28, 2011. App. B at p.4. 14

       But Delaware law does not permit Plaintiffs to allege a separate claim for a

breach of the duty of candor. Rather, candor is a facet of the duty of care and the

duty of loyalty. See Pfeffer v. Redstone, 965 A.2d 676, 684 (Del. 2009) (“[T]he

duty of disclosure is not an independent duty, but derives from the duties of care

and loyalty.”); see also Malpiede v. Townson, 780 A.2d 1075, 1086 (Del. 2001);

Malone v. Brincat, 722 A.2d 5, 11 (Del. 1998). The certification order thus

includes a nonexistent legal claim and further demonstrates the lack of rigor in the

trial court’s Rule 42 analysis. State Farm, 156 S.W.3d at 555-56 (trial court must

understand the claims and applicable substantive law).



14
   The Revised Trial plan also states that Plaintiffs have a claim against the Brigham Defendants
on the basis of alleged nondisclosures from the Schedule TO. App. B at pp.3-4. The Schedule
TO was authored by Statoil and was a communication by Statoil and Fargo Acquisition, Inc. to
Brigham Shareholders. CR1937. It included no recommendations from the Brigham Defendants
on behalf of Brigham. Id. Only the “maker” of an allegedly misleading disclosure can be held
liable for that disclosure. Cf. Janus Capital Grp., Inc. v. First Derivative Traders, 131 S. Ct.
2296, 2301-03 (2011); see also Restatement (Second) of Torts §§ 525, 526 (1977) (imposing
liability on one who “makes” a misrepresentation).


APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 39
      F.    The Revised Trial Plan misstates the elements of Plaintiffs breach
            of fiduciary duty claims.
      The Revised Trial Plan also misstates and omits elements of Plaintiffs’

breach of fiduciary duty claims. See TEX. R. CIV. P. 42(c)(1)(D)(i) (order must

contain “the elements of each claim or defense asserted in the pleadings”); see also

CR1236; CR127-28 (lodging this objection with the trial court).

      First, it improperly includes a claim by Plaintiffs for breach of the duty of

care. This claim fails as a matter of law because the exculpatory provision in

Brigham’s Certificate of Incorporation (authorized by chapter 8, section 102(b)(7)

of the Delaware Code) bars Plaintiffs’ claims for monetary liability for breach of

the duty of care.    See Ryan, 970 A.2d at 239; see also In re Cornerstone

Therapeutics, Inc., 115 A.3d 1173, 1179 (Del. 2015) (holding that “plaintiffs must

plead a non-exculpated claim for breach of fiduciary duty against an independent

director protected by an exculpatory charter provision, or that director will be

entitled to be dismissed from the suit”). Thus, the trial plan incorrectly states

which claims will be available to Plaintiffs under Delaware law.

      Second, the trial plan omits a crucial element of Plaintiffs’ claim for breach

of the duty of loyalty. To establish this breach under Delaware law, Plaintiffs must

show that the Brigham Board members acted in bad faith. Ryan, 970 A.2d at 243.

And to show bad faith, Plaintiffs must prove that the Board members intentionally

used a sales process they knew was not designed to obtain the highest price


APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 40
reasonably available. Id.; see also In re BJ’s Wholesale Club, Inc. S’holders Litig.,

No. 6623-VCN, 2013 WL 396202, at *7 (Del. Ch. Jan. 31, 2013). The trial plan

omits this bad-faith requirement.15

       G.     The Revised Trial Plan fails to address the impact of the
              Plaintiffs’ conflicting damages theories on typicality and
              predominance.
       The trial plan also fails to recognize that Plaintiffs have offered conflicting

damages theories.       See TEX. R. CIV. P. 42(c)(1)(D)(iii).             Plaintiffs have

inconsistently argued that (a) damages are based on what each class member

“actually received either in the open market or via tender;” and (b) damages can be

calculated “without the need to resort to information collected from individual

Class members” CR 1002; App. B at p.8. Yet proof of what each class member

received is an individualized inquiry.        As noted, this case is unique because

millions of shares changed hands in the aftermath of the merger announcement—

some shareholders chose to accept less than $36.50 when they sold in the open

market, and many received more than $36.50 per share. 4RR DX1. The Revised

Trial Plan simply has no answer for how damages will be determined on a class

wide basis given these undisputed facts, destroying the predominance element.


15
   The Order also makes improper factual findings about Defendants’ alleged conduct. It says
Plaintiffs have “demonstrated that each member of the [Proposed] Class is the victim of a
common course of conduct engaged in by defendants.” CR3166. This finding lacks any support
in the record whatsoever. See CR1235; CR127-28 (lodging this objection).




APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 41
Also, because the Named Plaintiffs are not in the same position as most of the

putative class, the typicality element is lacking, as discussed below.

III.   This Case Cannot Satisfy the Requirements for Class Certification
       under Rule 42.
       There is no implicit right to proceed as a class action, and the Plaintiffs bear

the burden of establishing that all of the requirements set forth in Rule 42 are

satisfied. See Hotels.com, L.P. v. Canales, 195 S.W.3d 147, 153 (Tex. App.—San

Antonio 2006, no pet.). Plaintiffs failed to meet this burden. The proposed class is

not certifiable under the numerosity, typicality, commonality, or predominance

requirements.

       A.    Named Plaintiffs do not satisfy the typicality requirement because
             they did not tender their shares.
       The trial court abused its discretion in finding that Named Plaintiffs satisfy

the typicality requirement.     See TEX. R. CIV. P. 42(a)(3).            Where a class

representative is immune to a defense that may defeat the claims of absent class

members, that representative is not typical of the class. See Monsanto Co. v.

Davis, 97 S.W.3d 642, 645-46 (Tex. App.—Waco 2002, pet. denied) (holding that

trial court abused its discretion in certifying class where representatives “are not

subject to the same defenses as those of the unnamed plaintiffs”); accord Griffin v.

GK Intelligent Sys., Inc., 196 F.R.D. 298, 301 (S.D. Tex. 2000) (finding that class

representative was not typical where establishing liability “is a more difficult task”



APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 42
for absent class members because the named plaintiff, unlike most of the class,

could rely on a legal presumption).

      The Named Plaintiffs are not typical because, unlike the vast majority of the

class, they sold their shares on the open market and did not tender their shares to

Statoil. Over 92% of the outstanding shares were tendered to Statoil. CR1941. In

contrast, none of Named Plaintiffs tendered all of their shares; rather, they either

sold their shares on the open market, or held them through the tender offer period

and were automatically cashed out. CR2086-88. Thus, they are not subject to

some of Defendants’ affirmative defenses. Under the acquiescence doctrine, for

example, a shareholder is barred from seeking any recovery if he tenders his shares

with all material information concerning the tender offer. In re Celera Corp.

S’holder Litig., 59 A.3d 418, 431 (Del. 2012); Bershad, 535 A.2d at 848 (Del.

1987).

      Numerous courts have held that the disparity between tendering and non-

tendering shareholders prevents plaintiffs from satisfying the typicality

requirement. See, e.g., Andra v. Blount, 772 A.2d 183, 196 (Del. Ch. 2000) (noting

that “it might be necessary to limit [a non-tendering stockholder] to representing

the non-tendering stockholders who are situated similarly to her….[T]endering

stockholders may well be subject to the defense that they are estopped from

challenging the fairness of a transaction whose benefits they willingly accepted.”);



APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 43
Shapiro v. Pabst Brewing Co., No. 7339, 1985 WL 11578, at *5 (Del. Ch. July 30,

1985) (“[Plaintiff’s] claim is atypical of the purported class of non-tendering

[stockholders] and, thus, plaintiff is precluded from acting on their behalf.”). 16

       B.     Plaintiffs failed to establish that common issues predominate over
              individual issues.
       Rule 42(b)(3)’s predominance requirement is one of the most stringent

prerequisites to class certification.       Bernal, 22 S.W.3d at 433.           The test for

predominance is not whether common issues outnumber uncommon issues, but

“whether common or individual issues will be the object of most of the efforts of

the litigants and the court.” Id. at 434. If resolving individual issues is likely to be

an overwhelming task, then common issues do not predominate. Id. A class

cannot be certified if it is not determinable from the outset that individual issues

can be considered in a manageable, time-efficient, and fair manner. Id. Relatedly,

the commonality requirement of Rule 42(a)(2) cannot be met either if individual

issues predominate.

       As shown, 92% of the shares were tendered here. At trial, each tendering

shareholder will need to be examined individually about their knowledge at the

time of the tender to determine whether Defendants’ affirmative defenses apply to

that shareholder. Further, evaluating whether each shareholder suffered actual

16
  Accord Salsitz v. Peltz, 210 F.R.D. 95, 98 (S.D.N.Y. 2002); Spivak v. Petro-Lewis Corp., 120
F.R.D. 693, 698 (D. Colo. 1987); Issen v. GSC Enters., Inc., 508 F. Supp. 1278, 1296 (N.D. Ill.
1981).


APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 44
damages as a result of the merger will be an overwhelming task, as discussed

above. These and the other individualized issues previously addressed preclude

class certification. See Bernal, 22 S.W.3d at 433; see also TEX. R. CIV. P. 42(b)(3).

The Order is thus wrong in its statement that “questions of law and fact common to

the Class predominate over any questions affecting only individual members.”

CR3166.

      C.     The numerosity requirement was not met.
      Plaintiffs also had the burden to proving that the proposed class is so

numerous that joinder of all members is impracticable. TEX. R. CIV. P. 42(a)(1).

There has been no showing that the shareholders who held shares on the date the

transaction was announced (October 17, 2011), still held shares on the date the

tender offer closed (December 8, 2011). Thus, while Plaintiffs have proposed a

class of “all holders of Brigham common stock as of October 17, 2011,” they have

made no attempt to identify the shareholders that actually suffered alleged damages

from an inadequate sales price of $36.50 per share when they were forced to cash

out their shares. Having failed to do so, Plaintiffs have not and cannot make the

required numerosity showing. See Canyon Lake, 2015 WL 3543125 at *6 (finding

that the plaintiffs had not met their numerosity burden where they made only

unsupported conclusions that it would be impracticable to join all class members).




APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 45
      D.     Plaintiffs failed to establish that they are adequate representatives
             of the absent class members.
      Finally, the trial court also abused its discretion in finding that the Named

Plaintiffs adequately represent the interests of absent Plaintiffs. The trial court did

not specifically address this issue on remand and thus did not modify its prior

findings from the initial certification order that Named Plaintiffs are adequate.

Compare CR58-59 with CR3165-66.

      However, Named Plaintiffs are inadequate because they have failed to take

an active role in monitoring the litigation and lack sufficient knowledge of the

case. For example, one of the Named Plaintiffs testified that she believed that the

lawsuit “is about trying to lower the stock, the price of the stock.” Goodman Dep.

at 32-33, 75 (3SCR237-38, 248) (emphasis added)). Another Named Plaintiff

testified that he did not know who one of the Brigham Defendants is. Whalen Dep.

at 145-146 (3SCR433).        Plaintiffs’ information came primarily from “Script

Memos” prepared by Plaintiffs’ Counsel which contained only allegations, but not

facts. As a consequence of Named Plaintiffs’ lack of knowledge regarding the

case, they are unable to make prudent decisions on behalf of absent Plaintiffs and

cannot exercise adequate oversight over their counsel. Rather than repeating them

here, Defendants incorporate by reference their arguments from Brigham I that




APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 46
Named Plaintiffs are inadequate.17            They also respectfully incorporate the

arguments presented in the Appellants’ Brief of Statoil because they apply equally

to the Brigham Defendants. The trial court committed reversible error in finding

Named Plaintiffs adequate.

                            CONCLUSION AND PRAYER
       For all the foregoing reasons, the Court should reverse, decertify the class,

and render judgment that the class does not, and cannot meet the requirements of

Rule 42. Alternatively, the Brigham Defendants pray that this Court reverse the

trial court’s Order granting class certification, decertify the class, vacate the

Revised Trial Plan, and remand for further proceedings. They also request all

other relief to which they may be entitled.




17
  Defendants incorporate the arguments, authorities, and citations to the record regarding
adequacy in their Appellants’ Brief in Brigham I. See No. 03-13-00191-CV, Brief of Appellants,
available at http://www.search.txcourts.gov/Case.aspx?cn=03-13-00191-CV&coa=coa03


APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 47
                                       Respectfully submitted,


                                       By: /s/ Debora B. Alsup
                                           Debora B. Alsup
                                           State Bar No. 02006200
                                           debora.alsup@tklaw.com

                                          Ben Hallmark
                                          Texas Bar No. 24069865
                                          benjamin.hallmark@tklaw.com

                                       THOMPSON & KNIGHT LLP
                                       98 San Jacinto Blvd., Suite 1900
                                       Austin, Texas 78701
                                       (512) 469-6100
                                       (512) 482-5028 (Alsup Fax)
                                       (512) 482-5091 (Hallmark Fax)

                                          Timothy R. McCormick
                                          State Bar No. 13463500
                                          timothy.mccormick@tklaw.com

                                          Michael W. Stockham
                                          State Bar No. 24038074
                                          michael.stockham@tklaw.com

                                       THOMPSON & KNIGHT LLP
                                       1722 Routh Street, Suite 1500
                                       Dallas, Texas 75201
                                       (214) 969-1700
                                       (214) 969-1751 (Facsimile)

                                    ATTORNEYS FOR APPELLANTS
                                    THE BRIGHAM DEFENDANTS




APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 48
                       CERTIFICATE OF COMPLIANCE
      This document complies with the typeface requirements of TEX. R. APP. P.

9.4(e) because it has been prepared in a conventional typeface no smaller than 14-

point for text and 12-point for footnotes. This document also complies with the

word-count limitations of TEX. R. APP. P. 9.4(i), if applicable, because it contains

11,371 words, excluding any parts exempted by TEX. R. APP. P. 9.4(i)(1).


                                             /s/ Debora B. Alsup
                                        Debora B. Alsup




                          CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing document will

be electronically filed using a certified Electronic Filing Service Provider, which

will send electronic notification of such filing to the following counsel of record on

this the 28th day of September, 2015, or alternatively, a copy will be sent via e-

service, facsimile or e-mail, to the following parties.

                                             /s/ Debora B. Alsup
                                        Debora B. Alsup




APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 49
                                   Counsel for Defendants

   Russell S. Post                             Chris R. Cowan
   Fields Alexander                            Beck Redden LLP
   Parth Gejji                                 515 Congress Avenue, Suite 1750
   Beck Redden LLP                             Austin, Texas 78701
   1221 McKinney St., Suite 4500               (512) 708-1000, ext 6402
   Houston, Texas 77010                        (512) 708-1002 fax
   (713) 951-3700                              ccowan@beckredden.com
   (713) 951-6220 (Alexander)
   (713) 951-3720 fax
   rpost@beckredden.com
   falexander@beckredden.com
   pgejji@beckredden.com

                                 Class Counsel for Plaintiffs

   Robbins Geller Rudman & Dowd LLP            Robbins Geller Rudman & Dowd LLP
   Randall J. Baron                            Samuel H. Rudman
   David T. Wissbroecker                       Mark S. Reich
   Steven M. Jodlowski                         Michael G. Capeci
   655 West Broadway, Suite 1900               58 South Service Road, Suite 200
   San Diego, CA 92101-3301                    Melville, NY 11747
   (619) 231-1058                              (631) 367-7100
   (619) 231-7423 fax                          (631) 367-1173 fax
   randyb@rgrdlaw.com                          srudman@rgrdlaw.com
   dwissbroecker@rgdlaw.com                    mreich@rgrdlaw.com
   sjodlowski@rgdlaw.com                       mcapei@rgrdlaw.com


                              Liaison Counsel for Plaintiffs

   Boulette Golden & Marin LLP
   Michael Marin
   2801 Via Fortuna, Suite 530
   Austin, Texas 78746
   (512) 732-8924
   (512) 732-8905 fax
   mmarin@boulettegolden.com




APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 50
                               Additional Counsel for Plaintiffs

   Kendall Law Group, LLP                       The Briscoe Law Firm, PLLC
   Joe Kendall                                  Willie C. Briscoe
   Daniel Hill                                  The Preston Commons
   Jamie J. McKey                               8150 N. Central Expressway, Suite 1575
   3232 McKinney Avenue, Suite 700              Dallas, Texas 75206
   Dallas, Texas 75204                          (214) 239-4568
   (214) 744-3000                               (281) 254-7789 fax
   (214) 744-3015 fax                           wbriscoe@thebriscoelawfirm.com
   jkendall@kendalllawgroup.com
   dhill@kendalllawgroup.com
   jmckey@kendalllawgroup.com


   Dunnam & Dunnam L.L.P.                       Brodsky & Smith LLC
   Hamilton P. Lindley                          Evan J. Smith
   4125 W. Waco Drive (76710)                   Marc L. Ackerman
   P.O. Box 8418                                Two Bala Plaza, Suite 602
   Waco, Texas 76714                            Bala Cynwyd, Pennsylvania 19004
   (254) 753-6437                               (610) 667-6200
   (254) 753-7434 fax                           (610) 667-9029 fax
   hlindley@ dunnamlaw.com                      esmith@brodsky-smith.com
                                                mackerman@brodsky-smith.com


   Levi & Korsinsky, LLP                        Kohn, Swift & Graf, P.C.
   Shane T. Rowley                              Denis F. Sheils
   30 Broad St., 24th Floor                     One South Broad Street, Suite 2100
   New York, NY 10004                           Philadelphia, PA 19107-3389
   (212) 363-7500 x127                          (215) 238-1700
   (866) 367-6510 fax                           (215) 238-1968 fax
   srowley@zlk.com                              dsheils@kohnswift.com



   The Weiser Law Firm, P.C.                    Ryan & Maniskas, LLP
   Patricia C. Weiser                           Katharine M. Ryan
   James M. Ficaro                              Richard A. Maniskas
   22 Cassatt Avenue                            995 Old Eagle School Road, Suite 311
   Berwyn, PA 19312                             Wayne, PA 19087
   (610) 225-2677                               (484) 588-5516
   (610) 408-8062 fax                           (484) 450-2582 fax
   pw@weiserlawfirm.com                         kryan@rmclasslaw.com
   jmf@weiserlawfirm.com                        rmaniskas@rmclasslaw.com




APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 51
    Kelly N. Reddell
    The Reddell Firm PLLC
    100 Highland Park Village, Suite 200
    Dallas, Texas 75205
    (214) 295-3031
    kelly@reddell-law.com



010283 000032 15948485.8




APPELLANTS’ BRIEF OF THE BRIGHAM DEFENDANTS – PAGE 52
                           No. 03-15-000248-CV
             ___________________________________________
                       In the Third Court of Appeals
                              at Austin, Texas
             ___________________________________________

              BRIGHAM EXPLORATION COMPANY, ET AL,
                                    Defendants/Appellants,

                                         v.

                      RAYMOND BOYTIM, ET AL,
                                          Plaintiffs/Appellees.
             ___________________________________________

    On Appeal from the 201st Judicial District Court of Travis County, Texas
                 Honorable Lora Livingston, Presiding Judge
                        Cause No. D-1-GN-11-003205
__________________________________________________________________

                            APPENDIX
 _________________________________________________________________

 A    Order Granting Class Certification, April 9, 2015        CR 3163-67
 B    Plaintiffs’ Proposed Second Amended Plan for Trial of    Hand-filed
      Class Claims, March 19, 2015                             06/05/15 by
                                                               district clerk
                                                               without Bates
                                                               numbering
 C    Plaintiffs’ Proposed Amended Preliminary Plan for Trial CR 946-57
      of Class Claims, September 12, 2012
 D    Order Denying Temporary Injunction, November 22, 2011    CR 305-07

 E    Texas Rule of Civil Procedure 42




APPENDIX COVER PAGE
Appendix A
                                             DC               BK151 03 PG1 00


                                                                                      Filed in The District Court
                                                                                       of Travis County, Texas

                                                                                            AfR · 9 2015
                                                                                      At      Lj· (JO f           M.
                                                                                      Velva L. Price, District Clerk


                                          Cause No. D-1-GN-11-003205
                                                 (Consolidated)

RAYMOND BOYTIM, et al., Individually and§                                       IN THE DISTRICT COURT OF
on Behalf of All Others Similarly Situated, §
                                            §
                             Plaintiffs,    §                                     TRAVIS COUNTY, TEXAS
                                            §
      vs.                                   §
                                                                                  201st JUDICIAL DISTRICT
BRIGHAM EXPLORATION COMPANY,                              ~
et al.,                                                   §
                             §
                                      Defendants.
                             §
____________________________ §


                            ORDER GRANTING CLASS CERTIFICATION




Case # D-1-G N-11-003205

lllllllllllllllllllllllllllllllllllllllllllllllllllllll
003974777


                                                                                                                       3163
                                    DC              BK151 03 PG1 01




       The Court, having considered the papers filed in support of, and in opposition to, plaintiffs'

Motion for Class Certification, as well as oral argument thereon, finds as follows, pursuant to

Rule 42 ofthe Texas Rules of Civil Procedure:

       I.     The members of the Class, as defined below, are so numerous that joinder of all

members is impracticable. Plaintiffs have demonstrated that Brigham had more than 117,318,932

shares of stock outstanding prior to the acquisition of Brigham Exploration Company ("Brigham" or

the "Company") by Statoil ASA ("Statoil") (the "Acquisition").

       2.      Plaintiffs bring claims against the former members of Brigham's Board ofDirectors
for breach of their fiduciary duties, and a claim against the Company and Statoil for aiding and

abetting the Board's breach of fiduciary duties. These claims raise questions of law and fact

common to the Class including, inter alia, the following:

               (a)    whether the former members ofthe Brigham's Board breached their fiduciary

duties of undivided loyalty, independence or due care with respect to plaintiffs and the other
members ofthe Class in connection with the Acquisition;

               (b)    whether the former members of Brigham's Board engaged in a plan and

scheme to benefit themselves and/or Statoil at the expense of the members of the Class;
               (c)    whether the former members of Brigham's Board breached their fiduciary

duty to secure and obtain the best price reasonable under the circumstances for the benefit of

plaintiffs and the other members of the Class in connection with the Acquisition;

               (d)    whether Brigham and/or Statoil aided and abetted the breach of fiduciary

duties by the Individual Defendants;

               (e)    whether defendants breached any of their other fiduciary duties to plaintiffs

and the other members of the Class in connection with the Acquisition, including the duties of

                                                - 1-




                                                                                                        3164
                                      DC              BK151 03 PG1 02




candor, good faith, diligence, honesty and fair dealing by failing to disclose all material information

to Brigham shareholders;

                (f)     whether defendants erected preclusive barriers to discourage other offers for

the Company and its assets; and

                (g)     whether plaintiffs and the other members of the Class were damaged as a

result of defendants' misconduct.

        3.      The claims of Raymond Boytim, Hugh Duncan, Robert Fioravanti, Walter

Schwimmer, The Edward J. Goodman Life Income Trust and The Edward J. Goodman Generation
Skipping Trust, Jeffrey Whalen and Howard Weissberg (collectively "plaintiffs") are typical of the

claims of the Class. Plaintiffs have demonstrated that their claims, as well as those possessed by the

Class, arise out of the same course of conduct or events and are based on the same legal theories.

        4.      Plaintiffs will fairly and adequately protect the interests of the Class. Plaintiffs

established, through deposition testimony, sworn affidavits, and/or live testimony provided at the
class certification hearing, that they: (i) have taken an active role in the prosecution of the action,

including communicating regularly with their attorneys, reviewing the documents and deposition

testimony of defendants, responding to discovery requested by defendants, independently
investigating Brigham and Statoil and the acquisition; (ii) are knowledgeable about the factual and

legal issues involved in the case; (iii) understand the procedural history of the case; (iv) have no

interests antagonistic to the class; (v) understand their duties to the class and seek to maximize any

recovery for the class; (vi) strongly believe in the legitimacy of their grievance; and (vii) are

prepared to appear at trial.

        5.      Plaintiffs' selected class counsel will adequately represent plaintiffs and the Class and

prosecute their claims. Robbins Geller Rudman & Dowd LLP is experienced in the area of securities

                                                  - 2-




                                                                                                            3165
                                      DC               BK151 03 PG1 03




litigation and has vigorously prosecuted this case to date. Boulette Golden & Marin L.L.P. is

likewise experienced in complex commercial litigation.

        6.      The questions of law and fact common to the Class predominate over any questions

affecting only individual members of the Class. Plaintiffs have demonstrated that each member of

the Class is the victim of a common course of conduct engaged in by defendants.

        7.      A class action is superior to other available methods for the fair and efficient

adjudication ofthe controversy in this action.

                (a)     Plaintiffs have established that, given the relatively small amount of dollars
which may be at issue for many class members, the class action mechanism is the only means by

which a claim challenging defendants' actions will ever be adjudicated, that pursuing individual

actions would be prohibitively expensive for the vast majority ofthe Class, especially in light of the

potentially small dollar amount oftheir individual claims, and that Class members' interests are far

better served by the class action device than pursuing individual actions; and
                (b)     Plaintiffs have submitted trial plan which offers a rigorous analysis and a

specific explanation of how the class claims are to proceed to trial. After evaluating the plan, the

Court finds that a trial in this action will be manageable in that it involves the application of the laws
of a single state (Delaware), there are no individual issues to be resolved by the fact-finder, and that

the sole individual issue (the amount of shares held by each class member on October 17, 2011) can

be resolved through a post-judgment proceeding. The Court hereby adopts and incorporates

Plaintiffs' Proposed Second Amended Plan for Trial of Class Claims, filed March 19, 2015.

        8.      Plaintiffs' Amended Notice of Pendency of Class Action, attached as Exhibit 10 to

Plaintiffs' Amended Motion for Class Certification, satisfies Rule 42(c)(2)(B) of the Texas Rules of

Civil Procedure. It concisely and clearly states in plain, easily understood language: (i) the nature of

                                                  -3-




                                                                                                             3166
                                      DC               BK151 03 PG1 04




the action; (ii) the definition of the Class certified; (iii) the Class claims, issues and defenses;

(iv) that a member of the Class may enter an appearance through counsel if the member so desires;

(v) that the judgment, whether favorable or not, will include and bind all members who do not

request exclusion by the specified date; (vi) that the court will exclude any members of the Class if

they request exclusion; and (vii) when and how a member may be exclude themselves from the

Class.

         Good cause appearing, IT IS HEREBY ORDERED that:

         1.    Plaintiffs' Motion for Class Certification is GRANTED.
         2.    The Class is defined as all holders of common stock of Brigham Exploration

Company as of October 17, 2011. Excluded from the Class are defendants and any person, firm,

trust, corporation or other entity related to or affiliated with any defendant.

         3.    Plaintiffs are appointed as representatives ofthe Class.

         4.    Robbins Geller Rudman & Dowd LLP is appointed as Class Counsel, and Boulette
Golden & Marin L.L.P. is appointed as Liaison Counsel.

         5.    The Court approves Plaintiffs' Amended Notice ofPendency of Class Action. Within

30 days, the parties shall meet and confer regarding a proposed plan for dissemination of the notice.
                                             ORDER

         IT IS SO ORDERED.

DATED:
                                               THEHO

                                                 -4-




                                                                                                        3167
Appendix B
                              Cause No. D-1-GN-11-003205
                                     (Consolidated)


RAYMOND BOYTIM, et al., Individually and§                  IN THE DISTRICT COURT OF
on Behalf of All Others Similarly Situated, §
                                            §
                             Plaintiffs,    §                TRAVIS COUNTY, TEXAS
                                            §
      vs.                                   §
                                                             261st JUDICIAL DISTRICT
BRIGHAM EXPLORATION COMPANY, et ~
al.,                            §
                            §
                Defendants.
                            §
__________________________ §




                PLAINTIFFS' PROPOSED SECOND AMENDED PLAN
                        FOR TRIAL OF CLASS CLAIMS




1014363_1
                                                      TABLE OF CONTENTS

                                                                                                                                                Page

I.          PLAINTIFFS' CLAIMS ...................................................................................................... 2

            A.         Plaintiffs' Claim for Breach of Fiduciary Duty Against the Individual
                       Defendants ............................................................................................................... 3

            B.         Aiding and Abetting Breach of Fiduciary Duty Against Brigham and
                       Statoi1 ...................................................................................................................... .4

II.         DEFENDANTS' PLEADED DEFENSES ..........................................................................5

            A.         Defense Nos. I and 9 ............................................................................................... 6

            B.         Defense No. 2 ........................................................................................................... 6

            C.         Defense Nos. 3, 5-6 .................................................................................................. 7

            D.        Defense No. 4 ........................................................................................................... 8

            E.        Defense No. 7 ........................................................................................................... 9

            F.        Defense No. 8........................................................................................................... 9

            G.        Defense Nos. 10 and II ......................................................................................... 10

            H.        Defense No. 12 .................................................................................... ,.................. 11

            I.        Defense No. 13 ....................................................................................................... 12

III.        CLASS ISSUES ................................................................................................................. 12

            A.        Procedural History ................................................................................................. 12

            B.        Common Questions of Law and Fact Predominate ............................................... 13

                      I.         Plaintiffs Will Prove Breach of Fiduciary Duty Through Common
                                 Evidence ..................................................................................................... 14

                      2.          Plaintiffs Will Prove with Common Evidence Causation and
                                  Amount of Damages .................................................................................. 16

                      3.         Defendants' Defenses Are Susceptible to Common Proof.. ...................... 17




                                                                        - 1-
1014363_1
            Pursuant to Tex. R. Civ. P. 42(d), this Court hereby adopts the following trial plan in connection

with its order granting certification of plaintiffs' claims against defendants. This plan provides a

detailed assessment of how a single trial can be conducted against Brigham Exploration Company

("Brigham" or the "Company"), the members of its Board of Directors (the "Individual Defendants" or

the "Board"), and Statoil ASA ("Statoil") on behalf of a proposed class of all holders of Brigham

common stock as of October 17, 2011. Based upon the voluminous written submissions of the parties

in connection with plaintiffs' motion for class certification, as well as hearings held on October 22,

2012, February 22,2013, December 17,2014, and March 31,2015, it is evident totheCourtthattrial of

this action on a class-wide basis will present no unduly challenging manageability issues.

            This plan addresses the class certification issues, the claims arising from defendants' actions,

the manner in which defendants' common course of conduct will be proven at trial, and other issues

relating to the management and superiority of a class-wide trial. As discussed below, this action

stems from the sale of Brigham to Statoil for $36.50 per share of Brigham stock. That sale was

completed on December 8, 2011, one-and-a-half months after Brigham and Statoil announced to

shareholders that the companies had entered into a definitive merger agreement. Plaintiffs allege

that Brigham's directors breached their fiduciary duties to shareholders in agreeing to and facilitating

the sale. Plaintiffs also bring a claim against Brigham and Statoil for aiding and abetting the breach

of fiduciary duty. In response to plaintiffs' claims, defendants have pleaded several defenses, which

are addressed below.

            The Court envisions a single trial with the following procedural steps:

            1.     Plaintiffs will present their case-in-chief, submitting common evidence of defendants'

wrongdoing, class-wide injury, and total damages;

            2.     The Individual Defendants will present the defenses they wish to advance;


                                                      -1-
1014363_1
            3.      Brigham and Statoil will present the defenses they wish to advance;

            4.      Plaintiffs will present their rebuttal case; and

            5.      The case will be submitted to the jury, which will enter a verdict based on a proposed

jury charge.

            Counsel for plaintiffs are deeply experienced in takeover litigation, especially in takeover

cases after the acquisition closes, and have prepared similar cases for trial. Counsel for plaintiffs

have also tried numerous takeover cases on a class-wide basis, including at least one action in Texas.

See Ellowayv. Pate, 238 S.W.3d 882 (Tex. App.-Houston [l4thDist.]2007, no pet.). Plaintiffs will

present their case through the testimony of their experts; the testimony and documents of the

Individual Defendants, Brigham and Statoil; the testimony and documents of defendants' financial

advisors; and, potentially, the documents and testimony of Shell, ENI, Chevron and Total, four

potential buyers.

            If a verdict for the plaintiffs results, judgment in a total, single monetary sum will be entered

in favor of the Class. A post-judgment proceeding will follow, in which the Court will approve the

procedure for distributing checks (or direct deposits) to each individual Class member based on

plaintiffs' expert's damage calculations. Plaintiffs will ask the Court to approve the final allocation

of damages. If a verdict is returned in favor of defendants, judgment dismissing the action with

prejudice would be entered.

I.          PLAINTIFFS' CLAIMS
            This action involves claims against Brigham's Board for breach of its fiduciary duties, and a

claim against the Company and Statoil for aiding and abetting the Board's breach of fiduciary duties.




                                                      - 2-
1014363_1
            A.      Plaintiffs' Claim for Breach of Fiduciary Duty Against the Individual
                    Defendants
            The primary claim in this case is a claim for breach of fiduciary duty against the members of

Brigham's Board at the time of the acquisition. That claim is governed by Delaware law because

Brigham was a Delaware corporation. Article 8.02 of the Texas Business Corporation Act provides

that the internal affairs (including the actions of its Board Members) of a foreign corporation doing

business in Texas are controlled by the substantive law of the state of incorporation.

            Directors owe fiduciary duties of care and loyalty to the corporation and its shareholders.

Mills Acquisition Co. v. MacMillan, Inc., 559 A.2d 1261, 1280 (Del. 1989); accord Revlon, Inc. v.

MacAndrews &Forbes Holdings, Inc., 506 A.2d 173, 179 (Del.l986). In the contextofachangeof

control, such as this, courts review directors' conduct under the enhanced scrutiny standard and must

employ "less tolerance for slack by the directors" and be cognizant of the fact that "[a]lthough the

directors have a choice of means, they do not comply with their [fiduciary] duties unless they

undertake reasonable steps to get the best deal." In re Netsmart Techs., Inc. S'holders Litig., 924
A.2d 171, 192 (Del. Ch. 2007); see also Omnicare, Inc. v. NCS Healthcare, Inc., 818 A.2d 914,928

(Del. 2003); Revlon, 506 A.2d 173. The enhanced scrutiny test requires:

            (a) a judicial determination regarding the adequacy of the decisionmaking process
            employed by the directors, including the information on which the directors based
            their decision; and (b) a judicial examination of the reasonableness of the directors'
            action in light of the circumstances then existing.

Paramount Commc'ns v. QVC Network, 637 A.2d 34,45 (Del. 1994); Omnicare, 818 A.2d at 931.

Under the enhanced scrutiny test, "[t]he directors have the burden of proving that they were

adequately informed and acted reasonably." Paramount, 637 A.2d at 45.

            In addition, as part of their fiduciary duties to Brigham's shareholders, the Board must fully and

fairly disclose all material information within the Board's control. See Netsmart, 924 A.2d at 202; In re

Pure Resources, Inc., S'holders Litig., 808 A.2d 421,448 (Del. Ch. 2002) ("When a document ventures
                                                      - 3-
1014363_1
into certain subjects, it must do so in a manner that is materially complete and unbiased by the omission

of material facts."). Here, plaintiffs contend that the Individual Defendants disseminated a Schedule

14D-9 ("Schedule 14D-9") and a tender offer statement on Schedule TO ("Schedule TO"), filed with

the Securities and Exchange Commission on October 28, 2011, which was false and misleading and

failed to disclose all material information to Brigham shareholders in connection with the tender offer

from Statoil. The determination of whether the Board breached that duty in this instance turns on the

materiality of the alleged non-disclosures and omissions. Under relevant case law, courts determine

materiality by assessing whether there is a substantial likelihood that a reasonable shareholder would

consider the fact important in deciding how to vote. See Arnold v. Soc'y for Sav. Bancorp, 650 A.2d
1270, 1277 (Del. 1994); TSC Indus. v. Northway, Inc., 426 U.S. 438, 449 (1976).

            B.     Aiding and Abetting Breach of Fiduciary Duty Against Brigham and
                   Statoil
            Plaintiffs also have a claim against Brigham and Statoil, for aiding and abetting of the

breaches of fiduciary duties by the Individual Defendants, as members of the Board of Brigham.

Rand v. Western Airlines, No. 8632, 1989 Del. Ch. LEXIS 118, at *14 (Del. Ch. Sept. 11, 1989)

("[I]f there were objective evidence that the transaction benefits the fiduciaries at the stockholders'

expense, knowing participation by a third party might be inferable."). To prevail on their claim for

aiding and abetting a breach of fiduciary duty, plaintiffs must prove: (1) the existence of a fiduciary

relationship; (2) a breach of the fiduciary's duty; (3) knowing participation in that breach by Statoil;

and (4) damages proximately caused by the breach. Malpiede v. Townson, 780 A.2d 1075, 1097

(Del. 2001); In re Rural Metro Corp. S'holders Litig., 88 A.3d 54, 80 (Del. 2014). As to the third

element- knowing participation, plaintiffs must show that the buyout group "'sought to induce the

breach of a fiduciary duty"' or" 'make factual allegations from which knowing participation may be

inferred."' In re Bj's Wholesale Club, Inc., C.A. No. 6623-VCN, 2013 Del. Ch. LEXIS 28, at *54-

                                                  -4-
1014363_1
*55 (Del. Ch. Jan. 31, 2013). Knowing participation may be inferred where a buyout group:

(1) "directly 'sought to induce [a] breach of fiduciary duty"' by the board; (2) attempted to '"create

or exploit conflicts of interest in the board'"; (3) '"used knowledge of the breach to gain a bargaining

advantage in negotiations"' with the board; or (4) knew the "'terms of the transaction [were] so

egregious or the magnitude of the side deals ... so excessive as to be inherently wrongful."' Id.

II.         DEFENDANTS' PLEADED DEFENSES
            On January 13, 2015, defendants filed a Third Amended Answer to plaintiffs' petition. In it,

defendants plead the following defenses:

            1.     Plaintiffs' petition fails to state a claim for which relief can be granted;

            2.     The negotiation and process leading up to the signing of the merger agreement and

tender offer, as well as the decision to recommend the tender offer by the Individual Defendants, are

protected by the business judgment rule;

            3.     Defendants did not know, and in the exercise of reasonable care could not have

known, of any untruths or omissions in the Schedule 14D-9 or the Schedule TO;

            4.     The alleged misrepresentations and omissions were not material and did not

proximately cause any damages to plaintiffs;

            5.     Defendants acted in good faith and without any intent to deceive;

            6.     Defendants' alleged misstatements or omissions were made in good faith, with

genuine belief;

            7.     Pursuant to 8 Del C. §14l{e), defendants are not liable because they relied in good

faith upon the records of the corporation;

            8.     Plaintiffs' claims are barred because of payment or accord and satisfaction;




                                                    - 5-
1014363_1
            9.      Plaintiffs' generalized allegations of purported misrepresentations, deceit, or failure to

disclose are barred because of a failure to plead those claims with requisite specificity;

            10.     Plaintiffs' claims for damages are barred as a matter of law;

            ll.     Plaintiffs' claims are barred under the 8 Del. C. § l02(b )(7) exculpation clause in

Brigham's Certificate of Incorporation;

            12.     Plaintiffs' claims are barred by the doctrines of waiver, acquiescence, acquiescence in

price, ratification, and estoppel; and

            13.     The recovery by plaintiffs, if any, should be precluded or reduced by virtue of the

doctrine of proportionate responsibility.

            A.     Defense Nos. 1 and 9
            Defendants' first and ninth defenses are directed at the sufficiency of plaintiffs' pleadings,

which is a legal matter for the Court. Texas follows a "fair notice" standard for pleading, in which

courts assess the sufficiency of pleadings by determining whether an opposing party can ascertain

from the pleading the nature, basic issues, and the type of evidence that might be relevant to the

controversy. See Tex. Dep't of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 230 (Tex. 2004);

Horizon/CMS Healthcare Corp. v. Auld, 34 S.W.3d 887, 896-97 (Tex. 2000); Boyles v. Kerr, 855
S.W.2d 593, 601 (Tex. 1993); see also Tex. R. Civ. P. 47(a). The test of fair notice is whether an

opposing attorney of reasonable competence, with the pleadings before him or her, could ascertain

the nature and basic issues of the controversy and the testimony that is probably relevant. Hand v.

Dean Witter Reynolds Inc., 889 S.W.2d 483, 489 (Tex. App.-Houston [14th Dist.] 1994, writ

denied).

            B.     Defense No. 2
            In their second defense, defendants contend that the business judgment rule bars plaintiffs'

claims.
                                                      -6-
1014363_1
                                                                                                               i'
                                                                                                               i




            The business judgment rule is an evidentiary presumption. Cede & Co. v. Technicolor, 634
A.2d 345, 360 (Del. 1993). Where shareholders challenge transactions approved by the board of a

corporation, the business judgment rule operates as "a presumption that in making a business decision

the directors of a corporation acted on an informed basis, in good faith and in the honest belief that the

action taken was in the best interests of the company." Aronson v. Lewis, 473 A.2d 805, 812 (Del.

1984). A shareholder plaintiff may rebut the presumption by showing that a defendant breached any

one of the triads of their fiduciary duty- good faith, loyalty or due care. Citron v. Fairchild Camera &

Instrument Corp., 569 A.2d 53, 64 (Del. 1989). If the plaintiff makes this evidentiary showing, the

presumption is rebutted and the burden shifts to the defendant directors, the proponents of the

challenged transaction, to prove to the trier of fact the "entire fairness" of the transaction to the

shareholder plaintiff. Nixon v. Blackwell, 626 A.2d 1366, 1376 (Del. 1993).

            C.     Defense Nos. 3, 5-6
            Defendants have raised three defenses alleging that they acted in good faith and without any

intent to deceive Brigham's shareholders.

            The duty to act in good faith is technically a subset of the duty of loyalty. "Encompassed

within the duty of loyalty is a good faith aspect as well. 'To act in good faith, a director must act at all

times with an honesty of purpose and in the best interest and welfare of the corporation."' Shocking

Techs., Inc. v. Kosowsky, No. 7164-VCN, 2012Del. Ch. LEXIS 224, at *29 (Del. Ch. Sept. 28, 2012)

(citation omitted). Stated alternatively, a director who acts "reckless and indifferent as to the rights of

the stockholders" may breach the duty of good faith. Perrine v. Pennroad Corp., 47 A.2d 479, 489

(Del. Ch. 1946) (citing Karasik v. Pacific Eastern Corp., 180 A. 604 (Del. Ch. 1935)).

            With respect to the defense that defendants did not know, or could not have known, of any

untruths or omissions in the Schedule 14D-9 or Schedule TO, directors of a Delaware corporation


                                                   - 7-
1014363_1
are under a fiduciary duty to disclose all material information within the Board's control when they

seek shareholder action. Stroud v. Grace, 606 A.2d 75, 84 (Del. 1992); Arnold, 650 A.2d at 1277.

"The disclosure obligation . . . is said to be one that requires the disclosure of all material

information within the knowledge ofthe corporation (and thus available to the directors)." Behrens

v. United Investors Mgmt. Co., No. 12876, 1993 Del. Ch. LEXIS 217, at *42 (Del. Ch. Oct. 1, 1993).

            D.      Defense No. 4
            In their fourth defense, defendants assert that the alleged misrepresentations and omissions

are not material and did not proximately cause damages or injuries to plaintiffs.

            The Delaware Supreme Court has stated that the essential inquiry in analyzing a disclosure

claim is whether the alleged omission or misrepresentation is material. Arnold, 650 A.2d at 1277.

The objective definition of materiality employed by Delaware courts is adopted from the United

States Supreme Court's decision in TSC, 426 U.S. 438, which states, in pertinent part:

            An omitted fact is material if there is a substantial likelihood that a reasonable
            shareholder would consider it important in deciding how to vote . . . . It does not
            require proof of a substantial likelihood that disclosure of the omitted fact would
            have caused the reasonable investor to change his vote. What the standard does
            contemplate is a showing of a substantial likelihood that, under all the circumstances,
            the omitted fact would have assumed actual significance in the deliberations of the
            reasonable shareholder. Put another way, there must be a substantial likelihood that
            the disclosure of the omitted fact would have been viewed by the reasonable investor
            as having significantly altered the "total mix" of information made available.

!d. at449.

            Under Delaware law, once materiality has been shown, causation is satisfied. In In re Rural

Metro Corp. Stockholders Litig., 88 A.3d 54 (Del. Ch. 2014), the Court of Chancery held that,

"[w]hen seeking post-closing damages for breach of the duty of disclosure, however, the plaintiff

must prove quantifiable damages that are 'logically and reasonably related to the harm or injury for

which compensation is being awarded.'" !d. at 104 (citing In re J.P. Morgan Chase & Co. S 'holder


                                                     - 8-
1014363_1
Litig., 906 A.2d 766, 773 (Del. 2006)). There, the court explained, "a [fmancial advisor's] actions

resulted in stockholders voting on the merger based on a proxy statement that contained materially

false disclosures and omissions about [financial advisor's] valuation analyses and conflicts.

Stockholders were denied the information necessary to make an informed decision whether to seek

appraisal. Causation is satisfied." Rural Metro, 88 A.3d at 107. In a later opinion, the court entered

judgment and awarded damages to the stockholder class at an identical $4.17 per share for the

plaintiff and each eligible class member. In re Rural/Metro Corp. Stockholders Litig., 102 A.3d 205

(Del. Ch. 2014). The showing of causation involved no individual issues of proof.

            E.     Defense No. 7
            Defendants also invoke §14l(e) of Delaware's corporation law, 8 Del. C. §14l(e), as a

defense. Section 141 (e) provides that directors are protected from a breach of the duty of care when

the directors reasonably believe the information upon which they rely has been presented by an

expert selected with reasonable care and is within that person's professional or expert competence.

8 Del. C. §14l(e); see also Brehm v. Eisner, 746 A.2d 244, 262 (Del. 2000).

            Section 14l(e) does not reach claims for breaches of loyalty and good faith. See, e.g.,

Selectica, Inc. v. Versata Enters., No. 4241-VCN, 2010 Del. Ch. LEXIS 39, at *62 (Del. Ch.

Feb. 26, 2010) (recognizing that board's reliance on expert's advice may, in certain circumstances,

defeat a "due care claim"), aff'd, 5 A.3d 586 (Del. 2010).

            F.     Defense No.8
            In their eighth defense, defendants contend that plaintiffs' claims are barred because of

payment or accord and satisfaction.         Three elements are necessary to prove an accord and

satisfaction: (1) that a bona fide dispute existed as to the amount owed that was based on mutual

good faith; (2) that the debtor tendered an amount to the creditor with the intent that payment would

be in total satisfaction of the debt; and (3) that the creditor agreed to accept the payment in full
                                                 - 9-
1014363_1
satisfaction of the debt. CitiSteel USA, Inc. v. Connell Ltd. P'shp, Luria Bros. Div., 758 A.2d 928,

931 (Del. 2000) (citingAciernov. Worthy Bros. Pipeline Corp., 693 A.2d 1066, 1068 (Del. 1997)).

The burden to prove these elements is on the party alleging that the accord and satisfaction took

place. !d. at 1068-69.

            G.      Defense Nos. 10 and 11
            Defendants also contend that plaintiffs' claims for monetary damages are barred as a matter

of law and under the 8 Del. C. §102(b)(7) exculpation clause in Brigham's Certificate of

Incorporation. Although § 102(b)(7) provision does not operate to defeat the validity of a plaintiff's

claim on the merits, it permits a corporation to adopt a clause eliminating or limiting the personal

liability of a director to the corporation or its stockholders for monetary damages for breach of

fiduciary duty as a director, except in certain circumstances. Emerald Partners v. Berlin, 787 A.2d
85, 92 (Del. 2001).

            Section 102(b)(7) applies only to directors; it does not authorize exculpation of officers.

Chen v. Howard-Anderson, 87 A.3d 648, 686 (Del. Ch. 2014); McPadden v. Sidhu, 964 A.2d 1262,

1275-76 (Del. Ch. 2008). Nor does §102(b)(7) shield a corporation from monetary damages

stemming from the actions of its directors or officers. 8 Del. C. §102(b)(7).

            A § 102(b)(7) exculpation clause also cannot eliminate or limit the liability of a director for

any breach of the duty of loyalty or good faith, including a claim for non-disclosure. 8 Del. C.

§102(b)(7); accord Levy v. Stern, No. 211, 1996 Del. LEXIS 468, at *6 n.4 (Del. Dec. 20, 1996)

(§ 102(b)(7) "is inapplicable ... where the alleged breach entails bad faith, intentional misconduct, or

a breach of the duty ofloyalty"); Wayne Cnty. Emps. 'Ret. Sys. v. Corti, No. 3534-CC, 2009 Del. Ch.

LEXIS 126, at *25-*28 (Del. Ch. July 24, 2009), aff'd, 996 A.2d 795 (Del. 2010).




                                                    - 10-
1014363_1
            "Because [§ 102(b)(7)] is an affirmative defense, the defendants would normally shoulder the

burden of establishing each of its elements, and the inapplicability of each of its four exceptions."

Rothenberg v. Santa Fe Pacific Corp., No. 11749, 1992 Del. Ch. LEXIS 106, at *12-*13 (Del. Ch.

May 18, 1992); In re Orchard Enters., Inc., 88 A.3d 1, 48 (Del. Ch. 2014).

            H.     Defense No. 12
            Defendants' twelfth defense raises four related doctrines of equity- waiver, acquiescence,

ratification and estoppel- all of which defendants bear the burden of proving under Delaware law.

            '"Waiver is the voluntary and intentional relinquishment of a known right. . . . It implies

knowledge of all material facts and intent to waive.' Moreover, 'the facts relied upon must be

unequivocal in nature.'" Am. Family Mortg. Corp. v. Acierno, No. 290, 1994 Del. LEXIS 105, at

*13 (Del. Mar. 28, 1994) (quoting Realty Growth Investors v. Council of Unit Owners, 453 A.2d
450, 456 (Del. 1982)) (internal citations omitted). To be subject to the defense of acquiescence,

defendants must prove every plaintiff: (i) had full knowledge of their rights and all material facts;

(ii) possessed a meaningful choice in determining how to act; and (iii) acted voluntarily in a manner

showing unequivocal approval of the challenged conduct. N.J. Carpenters Pension Fund v.

infoGROUP, Inc., No. 5334-VCN, 2013 Del. Ch. LEXIS 43, at *25 (Del. Ch. Feb. 13, 2013). To

obtain the benefits of ratification, the defendants must prove, by a preponderance of the evidence,

that the plaintiffs consented to the switch after all material facts were disclosed. O'Malley v. Boris,

No. 15735-NC, 2002 Del. Ch. LEXIS 33, at *22 n.28 (Del. Ch. Mar. 18, 2002). "[T]he ratification

doctrine does not apply to transactions where shareholder approval is statutorily required." Gantler

v. Stephens, 965 A.2d 695, 714 (Del. 2009). '"Estoppel is the effect of the voluntary conduct of a

party whereby he is absolutely precluded ... from asserting rights which might perhaps have

otherwise existed, ... as against another person, who has in good faith relied upon such conduct, and


                                                  - 11-
1014363_1
has been led thereby to change his position for the worse."' Kahn v. Household Acquisition Corp.,

591 A.2d 166, 176 (Del. 1991).

            I.     Defense No. 13
            Defendants' last defense is based on the doctrine of proportionate responsibility. Under

Chapter 33 of the Texas Civil Practice and Remedies Code, if a liability finding has been made by

the jury, the jury may be asked to detennine if other parties contributed to the harm for which

damages are sought. Tex. Civ. Prac. & Rem. Code Ann. §33.003(a) (2006). If so, the jury may

detennine the percentage of responsibility of each party and reduce or eliminate any damages owed

to a plaintiff. !d.

III.        CLASS ISSUES
            A.     Procedural History
            This action was initiated on October 17, 2011, when Raymond Boytim filed a petition

stemming from the announcement by Brigham and Statoil that the companies had entered into a

merger agreement. Several additional Brigham shareholders filed similar actions. The actions were

thereafter consolidated. On November 10, 2011, plaintiffs moved for an order preventing defendants

from closing the tender offer and taking down any tendered shares until defendants cured the

breaches of fiduciary duty set forth in plaintiffs' petition. That motion was denied, and Statoil

closed the transaction on December 8, 2011.

            After the sale was consummated, plaintiffs filed a second amended consolidated petition,

which added a claim for damages. Plaintiffs also added factual allegations based on their review of

the documents and deposition testimony provided by defendants prior to the close of the transaction.

In early March 2012, plaintiffs filed a third amended class action petition for breach of fiduciary

duty. The petition added several additional named plaintiffs, but was otherwise identical to the

second amended petition filed in January. Discovery is ongoing.
                                                 - 12-
1014363_1
            On September 17, 2012, plaintiffs moved for class certification of their claim that defendants

had breached their duties to Brigham's shareholders. Both parties have submitted voluminous

filings, and the Court has held numerous hearings, in connection with that motion. On October 22,

2012, the trial court held a hearing during which counsel for the parties providing opening

statements in support of their respective positions and four class representatives provided live

testimony. The Court held a second hearing on February 22, 2013. At that hearing, the Court

addressed defendants' objections to the class certification order and proposed trial plan. Five days

later, the Court issued an order certifying a class of former Brigham shareholders. An interlocutory

appeal followed.

            On December 17, 2014, following disposition of defendants' interlocutory appeal, the Court

held a hearing to address the development of a revised trial plan which complies with Tex. R.

Civ. P. 42. Specifically, the Court explored the various defenses pleaded by defendants and the

defenses they expected to pursue at trial, and the Court analyzed the sources of proof defendants will

offer in support of these defenses. These issues were further explored through subsequent briefing

by the parties and a follow-up hearing held on March 31, 2015.

            B.     Common Questions of Law and Fact Predominate

            Under Rule 42(b)(3) of the Texas Rules of Civil Procedure, the moving party must show that

the class should be maintained because common questions of fact or law predominate over any

questions affecting only individual members. Sw. Ref Co. v. Bernal, 22 S.W.3d 425, 435 (Tex.

2000) (if the moving party seeks to certify a predominance-of-common-questions action, the

commonality determination under Rule 42(a) is subsumed under the predominance determination).

The test for predominance is whether common or individual issues will be the object of most of the

efforts of the litigants and the Court. !d. at 434; Snyder Commc'ns, L.P. v. Magana, 142 S.W.3d


                                                   - 13-
1014363_1
295, 300 (Tex. 2004) ("In evaluating whether common issues predominate, courts must identify the

controlling substantive issues of the case and assess which issues will predominate to determine

whether those issues are in fact common to the class. Courts must therefore determine 'whether

common or individual issues will be the object of most of the efforts of the litigants and the court."')

(citing Henry Schein, Inc. v. Stromboe, 102 S.W.3d 675, 693 (Tex. 2002)).

            For all of their claims, plaintiffs will rely on common proof derived directly from Brigham's

directors, officers and executives, and from plaintiffs' expert(s), to prove their claims. Below is an

evidentiary outline demonstrating how this case will be tried as a class action without manageability

problems.

                    1.      Plaintiffs Will Prove Breach of Fiduciary Duty Through
                            Common Evidence

            The elements of breach of fiduciary duty are common to each member of the stockholder

class.      Plaintiffs intend to prove at trial that defendants breached their fiduciary duties to

shareholders when they agreed to the sale of Brigham.

            To prove their claims, plaintiffs will offer evidence of the defendants' activities found in the

contemporaneously created internal Brigham and Statoil documents; testimony from Brigham's

directors and officers, and certain of its executives; testimony from Statoil' s executives; documents

and testimony from Jefferies, the financial advisor retained by the Brigham Board; and documents

and testimony from Shell, ENI, Chevron and Total, four other potential buyers of Brigham.

Plaintiffs believe that this evidence will show that defendants were acting in their own interests,

rather than in the interests of stockholders.

            Plaintiffs also allege that the Board disregarded hundreds of millions of dollars in shareholder

value represented in the stand-alone plan of the Company, when it agreed to and recommended the

tender offer and approved the acquisition. Common evidence of this breach will include various

                                                     - 14-
1014363_1
minutes from the Board meetings, internal analyses conducted by Company management and

presented to the Board, as well as presentations provided by Jefferies to the Board. It will also

include expert testimony concerning the intrinsic value of the Company at the time it was sold.

            Because a breach of fiduciary duty claim and an aiding and abetting claim share many of the

same elements, much of the evidence supporting plaintiffs' breach of fiduciary duty claim will also be

used to support the aiding and abetting claim. In addition to the evidence outlined above, the Court

understands that plaintiffs intend to introduce at trial evidence that, in the days leading up to the

merger, Statoil was informed that Ben Brigham did not have Board authorization to agree to a deal at

$36.50, yet Statoil nevertheless encouraged Ben Brigham to obtain full Board approval of the deal.

            The Court also understands that plaintiffs will introduce evidence that Statoil negotiated

extensively with the Company and enjoyed access to the Company's confidential information during

the negotiation process and Statoil requested, and obtained, an exclusivity agreement from Brigham

to prevent competing bidders from topping or competing with its bid. According to plaintiffs, this

concession prevented Brigham from pursuing discussions with other potential bidders who were

interested in making a bid for the Company during this time. Moreover, as the Court understands,

plaintiffs intend to introduce evidence that Statoil sought to induce the Board's breaches of fiduciary

duty by ensuring that certain Board members and company insiders received various benefits that the

Company's unaffiliated public shareholders did not receive. For example, when the deal closed,

company insiders received over $60 million dollars forunvested stock options. Statoil also provided

golden parachutes to the rest of the management team, including post-merger employment contracts.

While this evidence is only illustrative of the type of evidence plaintiffs' intend to use to support

their aiding and abetting claim, it is common to the class and shows that the claim can be tried on a

class-wide basis. See In re Rural Metro Corp., 88 A.3d at 80.


                                                  - 15 -
1014363_1
            With respect to plaintiffs' claim that the Board breached its duty of candor, plaintiffs intend to

prove this claim through the Company's Schedule 14D-9 and Schedule TO, various internal documents

and testimony from Brigham's directors, officers and executives reflecting the true facts, and the

likelihood that those facts would be important to the shareholders' decision to tender their shares to

Statoil. In short, the focus of plaintiffs' claims is on defendants' actions leading up to the sale.

                    2.      Plaintiffs Will Prove with Common Evidence Causation and
                            Amount of Damages

            Plaintiffs intend to demonstrate causation through, inter alia, documents and testimony from

Brigham, its Board and Statoil, showing that the injury to Class members in the form of inadequate

consideration was foreseeable and an intended consequence of the actions of defendants in

structuring and agreeing to a sale of the Company. Oliver v. Boston Univ., No. 16570-NC, 2002

Del. Ch. LEXIS 21, at *24-*25 (Del. Ch. Feb. 28, 2002) (in merger cases, all shareholders suffer "a

common harm that is related to the allegedly wrongful merger and the inadequate disclosures

associated with it").

            With the assistance of their expert(s), plaintiffs will use common proof to demonstrate injury

to Class members and calculate total damages for the Class without the need to resort to information

collected from individual Class members. That common proof will be expert testimony establishing

the difference between the true value of the Company and the amount actually received by the

shareholders. The amount actually received is the $36.50 that all shareholders received when they

either tendered their shares to Statoil or were cashed-out. If plaintiffs establish liability and

damages, class members will claim their pro rata portion of the judgment by submitting a claim

form showing the number of shares of Brigham stock they held at the time the merger was

announced. See Joseph v. Shell Oil Co., No. 7450, 1985 Del. Ch. LEXIS 458, at *14 (Del. Ch.

Feb. 8, 1985) ("In short, if a finding of damages occurs, the damages will be mathematically

                                                     - 16-
1014363_1
allocated on a per share basis to all the stockholders in similar circumstances. There is a total

absence of individual issues and therefore there would be no reason for the Court to make a separate

finding of damages as to each share or each shareholder."); Rural/Metro, 102 A.3d at 224-25.

                   3.      Defendants' Defenses Are Susceptible to Common Proof

            Once plaintiffs have concluded their case-in-chief, the burden will shift to defendants to

present evidence in support of their defenses. Based upon the parties' submissions in connection

with plaintiffs' motion, the Court believes that the defenses pleaded by defendants are subject to

common proof and will not present manageability problems. The Court assumes for purposes of this

trial plan that all of the defenses pleaded by defendants apply to plaintiffs' claims and will be

presented at trial.

            As an initial matter, several of defendants' pleaded defenses (Nos. l and 9) are legal matters

for the Court, not factual matters for the jury, and can be resolved through pre-trial motion practice.

Moreover, because these defenses will resolve the claims of the entire class, if they have merit, they

do not present individualized issues which would preclude a class-wide trial on the merits of

plaintiffs' claims. With respect to defense No. 2 - regarding the business judgment rule - the

appropriate burden(s) shouldered by each of the parties at trial will be reflected in the jury

instructions. Because the burdens will govern the claims of the entire class, they will not present

individualized issues.

            Defendants have raised three defenses (Nos. 3, 5 and 6) in which they assert that they acted

in good faith and without intent to deceive, and that they did not know of the untruths or omissions

at issue. These defenses will depend on many of the same sources of common proof used to support

plaintiffs' claims, including the testimony of the Individual Defendants, the testimony of current and

former executives, officers and managers at Brigham and Statoil, correspondence to and from the


                                                    - l7-
1014363_1
defendants during the sales process, and the Schedule 14D-9 and Schedule TO disseminated to

Brigham's shareholders. In similar vein, defendants' 8 Del C. §141(e) defense will center on the

Individual Defendants' testimony and beliefs regarding the opinions of the Board's financial

advisors, and internal corporate documents about the competence, selection and performance of

those advisors during the sales process.

            With respect to defendants' fourth pleaded defense, materiality does not present an issue that

requires proof from individual Class members. As noted above, materiality is judged according to

an objective standard, Arnold, 650 A.2d 1277, and TSC, 426 U.S. 438, and, as such, can be proved

through evidence common to the Class. Malone v. Brincat, 722 A.2d 5, 12 (Del. 1998) (directors

who fail to disclose all material information breach their duty of candor to each and every one of the

Company's shareholders); see also Weatherly v. Deloitte & Touche, 905 S.W.2d 642, 653 (Tex.

App.-Houston [14th Dist.] 1995, writ dism' d w .o.j .) (concluding that where shareholders' injuries

arise from defendants' uniform scheme of misrepresentations, typicality is satisfied). Also, as noted

above, causation and damages do not raise individual issues of proof under Delaware law for post-

merger disclosure claims for damages. See infra §ll.D (citing Rural Metro, 88 A.3d 54, and

Rural/Metro, 102 A.3d 205). A failure of proof on these questions will not result in individual

inquiries; instead, it will simply end plaintiffs' disclosure claims.

            In support of the defenses based upon §102(b)(7) (Nos. 10 and 11), the Individual

Defendants intend to offer, inter alia, proof of their positions on the Board and their actions leading

up to the acquisition; that they retained sophisticated financial and legal advisors during the process;

that they performed due diligence prior to agreeing to and recommending the tender offer and

consummating the transaction, including due diligence about the value of the Company; and that

they held numerous Board meetings to discuss and explore the various options available to the


                                                    - 18 -
1014363_1
Company going forward. This proof will come in the form of testimony from the Individual

Defendants and internal corporate documents created during the process. Evaluating this evidence,

the jury will decide whether the Individual Defendants' actions (a) were that of a director as opposed

to an officer and (b) constituted a breach of care as opposed to breach of loyalty - thereby

immunizing a particular defendant (or defendants) from monetary damages. 8 Del. C. §102(b)(7);

Emerald Partners, 787 A.2d at 92.

            Defendants also assert defenses based on the equitable doctrines of accord and satisfaction,

waiver, acquiescence, ratification and estoppel. The certified Class is comprised of"[ a ]11 holders of

Brigham common stock as of October 17, 2011." The Class includes both shareholders who

tendered their Brigham shares to Statoil and shareholders who did not. Based upon defendants'

submissions, the Court understands that defendants intend to attempt to prove at trial that the former

group is subject to these defenses because they tendered their shares voluntarily and with full

knowledge of their rights and the material facts surrounding the acquisition. Defendants intend to do

so through evidence showing that Brigham entered into a merger agreement with Statoil, that Statoil

commenced a tender offer pursuant to that agreement, and that a percentage of Brigham's

shareholders tendered their shares to Statoil and were paid a single price- $36.50- for each of their

shares. They will also offer the Schedule 14D-9 and Schedule TO.

            As a practical matter, these defenses merge with the merits of plaintiffs' non-disclosure

claims. Both claims tum on whether the Schedule 14D-9 and Schedule TO disclosed all material

facts to Brigham's shareholders. 1 If plaintiffs establish that defendants did not disclose all material

facts, plaintiffs will prevail on their non-disclosure claims and will negate one of the elements of the


    Plaintiffs have stipulated that, if defendants can prove that all material information relating to the
merger was disclosed in the Schedule 14D-9 or Schedule TO, or otherwise publicly made available,
defendants need not prove that each Class member was individually aware of these facts.

                                                   - 19-
1014363_1
defenses- i.e., that Brigham's shareholders had full knowledge of all material facts surrounding the

acquisition when they tendered their shares to Statoil. The doctrines of ratification, waiver,

acquiescence and estoppel only apply if the shareholder was fully informed. infoGROUP, 2013 Del.

Ch. LEXIS 43, at *25;Am. Family, 1994 Del. LEXIS 105, at *13; O'Malley, 2002 Del. Ch. LEXIS

33, at *22 n.28.

            If plaintiffs do not establish that shareholders were misled, plaintiffs' non-disclosure claims

fail and defendants are entitled to judgment on that claim, without the need for a separate finding on

the defenses. Either way, these defenses will be disposed of as the parties litigate the merits of

plaintiffs' claims.

            Any issues concerning defendants' remaining defense - that another party may be

responsible· for all or a portion of any harm to the Class - can be resolved through the use of an

appropriate jury form.         The jury will not be required to decide the issue of proportionate

responsibility unless and until, there is first an appropriate finding of liability. No issue of

proportionate responsibility arises unless there is first a determination of some responsibility for

damages by at least one defendant. If there is a finding of liability, the jury can be asked in a verdict

form to determine how much of the responsibility for the harm, in percentage terms, to place on

defendants and any culpable non-parties.

DATED: March 19, 2015                              Respectfully submitted,

                                                   ROBBINS GELLER RUDMAN
                                                    &DOWDLLP
                                                   RANDALLJ. BARON
                                                   DAVID T. WISSBROECKER
                                                   STEVEN M. JODLOWSKI




                                                    - 20-
1014363_1
            655 West Broadway, Suite 1900
            San Diego, CA 92101
            Telephone: 619/231-1058
            619/231-7423 (fax)

            ROBBINS GELLER RUDMAN
              &DOWDLLP
            SAMUEL H. RUDMAN
            MARKS. REICH
            MICHAEL G. CAPECI
            58 South Service Road, Suite 200
            Melville, NY 11747
            Telephone: 631/367-7100
            631/367-1173 (fax)

            Class Counsel for Plaintiffs

            BOULETTE & GOLDEN LLP
            MICHAEL D. MARIN
            Texas Bar#00791174
            2801 Via Fortuna Drive, Suite 530
            Austin, TX 78746
            Telephone: 512/732-8900
            512/732-8905 (fax)

            Liaison Counsel

            KENDALL LAW GROUP, LLP
            JOE KENDALL
            DANIEL HILL
            JAMIE J. McKEY
            3232 McKinney Avenue, Suite 700
            Dallas, TX 75204
            Telephone: 214/744-3000
            214/744-3015 (fax)

            THE BRISCOE LAW FIRM, PLLC
            WILLIE C. BRISCOE
            8150 N. Central Expressway, Suite 1575
            Dallas, TX 75206
            Telephone: 214/239-4568
            281/254-7789 (fax)

            ARMBURST & BROWN, PLLC
            MICHAEL BURNETT
            100 Congress A venue, Suite 1300
            Austin, TX 78702
            Telephone: 512/435-2300
            512/435-2360 (fax)



            - 21 -
1014363_1
            ROBBINS ARROYO LLP
            BRIAN J. ROBBINS
            STEPHEN J. ODDO
            EDWARD B. GERARD
            JUSTIN D. RIEGER
            600 B Street, Suite 1900
            San Diego, CA 92101
            Telephone: 619/525-3990
            619/525-3991 (fax)

            DUNNAM DUNNAM HARMON WEST
              LINDLEY & RYAN LLP
            HAMILTON P. LINDLEY
            4125 W. Waco Drive
            Waco, TX 76710
            Telephone: 254/753-6437
            254/753-7434 (fax)

            BRODSKY & SMITH, LLC
            EVAN J. SMITH
            MARC ACKERMAN
            Two Bala Plaza, Suite 510
            Bala Cynwyd, PA 19004
            Telephone: 610/667-6200
            610/667-9029 (fax)

            LEVI & KORSINSKY, LLP
            SHANE T. ROWLEY
            30 Broad Street, 24th Floor
            New York, NY 10004
            Telephone: 212/363-7500
            866/367-6510 (fax)

            KOHN, SWIFT & GRAF, P.C.
            DENIS F. SHEILS
            One South Broad Street, Suite 2100
            Philadelphia, PA 19107-3389
            Telephone: 215/238-1700
            215/238-1968 (fax)

            THE WEISER LAW FIRM, P.C.
            PATRICIA C. WEISER
            JAMES M. FICARO
            22 Cassatt A venue
            Berwyn, PA 19312
            Telephone: 610/225-2677
            610/225-2678 (fax)




            -22-
1014363_1
            RYAN & MANISKAS, LLP
            KATHARINE M. RYAN
            RICHARD A. MANISKAS
            995 Old Eagle School Road, Suite 311
            Wayne, PA 19087
            Telephone: 484/588-5516
            484/450-2582 (fax)

            SAXENA WHITE P.A.
            JONATHAN M. STEIN
            5200 Town Center Circle, Suite 601
            Boca Raton, FL 33486
            Telephone: 561/394-3399
            561/394-3382 (fax)

            Additional Counsel for Plaintiffs




            -23-
1014363_1
Appendix C
                              Cause No. D-1-GN-11-003205
                                     (Consolidated)


RAYMOND BOYTIM, et al., Individually and §                 IN THE DISTRICT COURT OF
on Behalf of All Others Similarly Situated, §
                                            §
                             Plaintiffs,    §                TRAVIS COUNTY, TEXAS
                                            §
      vs.                                   §
                                                             201st JUDICIAL DISTRICT
BRIGHAM EXPLORATION COMPANY, et ~
al.,                            §
                             §
                           Defendants.
                             §
____________________________ §




           PLAINTIFFS' PROPOSED AMENDED PRELIMINARY PLAN FOR
                          TRIAL OF CLASS CLAIMS




759959 1




                                          728
                                                                              728      946
           Plaintiffs submit this trial plan in support of their motion for class certification. This plan

provides a detailed outline to aid the Court in assessing how a single trial can be conducted against

Brigham Exploration Company ("Brigham" or the "Company"), the members of its Board of

Directors (the "Individual Defendants" or the "Board"), and Statoil ASA ("Statoil") on behalf of a

proposed class of all holders of Brigham common stock as of October 17, 2011. Discovery has not

been completed, so this plan is, by necessity, incomplete. Plaintiffs reserve the right to suggest

changes to this plan in advance of trial in light of the completion of discovery, reports from experts,

changes in the law, and orders arising from any summary judgment motions. It is evident, however,

from discovery conducted to date that trial of this action on a class-wide basis will present no unduly

challenging manageability issues.

           This plan will address the class certification issues, the claims arising from defendants'

actions, the manner in which defendants' common course of conduct will be proven at trial, and

other issues relating to the management and superiority of a class-wide trial. As discussed below,

this action stems from the sale of Brigham to Statoil for $36.50 per share ofBrigham stock. That

sale was completed on December 8, 2011, one-and-a-half months after Brigham and Statoil

announced to shareholders that the companies had entered into a definitive merger agreement.

Plaintiffs allege that Brigham's directors breached their fiduciary duties to shareholders in agreeing

to and facilitating the sale. Plaintiffs also bring a claim against Brigham and Statoil for aiding and

abetting the breach of fiduciary duty.

           At this time, plaintiffs envision a single trial with the following procedural steps:

           1.     Plaintiffs will present their case-in-chief, submitting common evidence of defendants'

wrongdoing, class-wide injury, and total damages;

           2.     The Individual Defendants will present the defenses they wish to advance;


                                                    - 1-
759959 1




                                                    729
                                                                                                    729      947
           3.      Brigham and Statoil will present the defenses they wish to advance;

           4.      Plaintiffs will present their rebuttal case; and

           5.      The case will be submitted to the jury, which will enter a verdict based on a proposed

jury charge.

           Counsel for plaintiffs are deeply experienced in takeover litigation, especially in takeover

cases after the acquisition closes, and have prepared similar cases for trial. Counsel for plaintiffs

have also tried numerous takeover cases, including at least one action in Texas. Plaintiffs will

present their case through the testimony of their experts; the testimony and documents of the

Individual Defendants, Brigham and Statoil; the testimony and documents of defendants' financial

advisors; and, potentially, the documents and testimony of Shell, ENI, Chevron and Total, four

potential buyers.

           If a verdict for the plaintiffs results, judgment in a total, single monetary sum will be entered

in favor of the Class. A post-judgment proceeding will follow, in which the Court will approve the

procedure for distributing checks (or direct deposits) to each individual Class member based on

plaintiffs' expert's damage calculations. Plaintiffs will ask the Court to approve the final allocation

of damages. If a verdict is returned in favor of defendants, judgment dismissing the action with

prejudice would be entered.

I.         PLAINTIFFS' CLAIMS

           This action involves claims against Brigham's Board for breach of its fiduciary duties, and a

claim against the Company and Statoil for aiding and abetting the Board's breach of fiduciary duties.

           A.      Breach of Fiduciary Duty of Due Care, Loyalty and Good Faith
                   Against the Individual Defendants

           The primary claim in this case is a claim for breach of fiduciary duty against the members of

Brigham's Board at the time of the acquisition. That claim is governed by Delaware law because

                                                     - 2-
759959 1




                                                     730
                                                                                                     730       948
Brigham is a Delaware corporation. Article 8.02 of the Texas Business Corporation Act provides

that the internal affairs (including the actions of its Board Members) of a foreign corporation doing

business in Texas are controlled by the substantive law of the state of incorporation.

           Directors owe fiduciary duties of care and loyalty to the corporation and its shareholders.

Mills Acquisition Co. v. MacMillan, Inc., 559 A.2d 1261, 1280 (Del. 1989); accord Rev/on, Inc. v.

MacAndrews &Forbes Holdings, Inc., 506 A.2d 173, 179 (Del. 1986). In the context of a change of

control, such as this, courts review directors' conduct under the enhanced scrutiny standard and must

employ "less tolerance for slack by the directors" and be cognizant of the fact that "[a]lthough the

directors have a choice of means, they do not comply with their [fiduciary] duties unless they

undertake reasonable steps to get the best deal." In re NetSmart Techs., Inc. S'holders Litig., 924
A.2d 171, 192 (Del. Ch. 2007); see also Omnicare, Inc. v. NCS Healthcare, Inc., 818 A.2d 914,928

(Del. 2003); Rev/on, 506 A.2d 173. The enhanced scrutiny test requires:

           (a) a judicial determination regarding the adequacy ofthe decisionmaking process
           employed by the directors, including the information on which the directors based
           their decision; and (b) a judicial examination of the reasonableness of the directors'
           action in light of the circumstances then existing.

Paramount Commc 'ns v. QVC Network, 637 A.2d 34,45 (Del. 1994); Omnicare, 818 A.2d at 931.

Under the enhanced scrutiny test, "[t]he directors have the burden of proving that they were

adequately informed and acted reasonably." Paramount, 637 A.2d at 45.

           B.     Breach of Fiduciary Duty of Candor Against the Individual
                  Defendants

           Plaintiffs' second claim against the Individual Defendants stems from defendants'

dissemination of a Schedule 14D-9 and a tender offer statement on Schedule TO, filed with the

Securities and Exchange Commission on October 28, 2011. Plaintiffs allege that those documents

were false and misleading, and that defendants failed to disclose all material information to Brigham


                                                   - 3-
759959 1



                                                                                                    731   949
                                                   731
shareholders, which prevented shareholders from having sufficient information to decide whether to

tender their shares to Statoil.

           As part of their fiduciary duty to Brigham's shareholders, the Board must fully and fairly

disclose all material information within the Board's control. See Netsmart, 924 A.2d at 202; In re

Pure Resources, Inc., S'holders Litig., 808 A.2d 421, 448 (Del. Ch. 2002) ("When a document

ventures into certain subjects, it must do so in a manner that is materially complete and unbiased by

the omission of material facts."). The determination of whether the Board breached that duty in this

instance turns on the materiality of the alleged non-disclosures and omissions. Under relevant case

law, courts determine materiality by assessing whether there is a substantial likelihood that a

reasonable shareholder would consider the fact important in deciding how to vote. See TSC Indus. v.

Northway, Inc., 426 U.S. 438, 449 (1976).

           C.     Aiding and Abetting Breach of Fiduciary Duty Against Brigham and
                  Staton

           Plaintiffs also have a claim against Brigham and Statoil, for aiding and abetting of the

breaches of fiduciary duties by the Individual Defendants, as members of the Board of Brigham.

Randv. Western Airlines, No. 8632, 1989 Del. Ch. LEXIS 118, at *14 (Del. Ch. Sept. 11, 1989)

("[I]fthere were objective evidence that the transaction benefits the fiduciaries at the stockholders'

expense, knowing participation by a third party might be inferable."). "A third party may be liable

for aiding and abetting a breach of a corporate fiduciary's duty to the stockholders if the third party

'knowingly participates' in the breach." Malpiede v. Townson, 780 A.2d 1075, 1096 (Del. 2001).

II.        CLASS ISSUES

           A.     Procedural History

           This action was initiated on October 17, 2011, when Raymond Boytim filed a complaint

stemming from the announcement by Brigham and Statoil that the companies had entered into a

                                                  - 4-
759959 1




                                                  732
                                                                                                 732      950
merger agreement. Several additional Brigham shareholders filed similar actions. The actions were

thereafter consolidated. On November 10, 2011, plaintiffs moved for an order preventing defendants

from closing the tender offer and taking down any tendered shares until defendants cured the

breaches of fiduciary duty set forth in plaintiffs' complaint. That motion was denied, and Statoil

closed the transaction on December 8, 2011.

           After the sale was consummated, plaintiffs filed a second amended consolidated petition,

which added a claim for damages. Plaintiffs also added factual allegations based on their review of

the documents and deposition testimony provided by defendants prior to the close of the transaction.

In early March 2012, plaintiffs filed a third amended class action petition for breach of fiduciary

duty. The petition added several additional named plaintiffs, but was otherwise identical to the

second amended petition filed in January. Defendants have not filed an answer or otherwise

responded to the third amended class action petition.

           On March 8, 2012, the parties submitted, and the Court approved, a stipulation concerning a

pre-trial schedule. Under the schedule, all fact discovery must be completed by October 1, 20 12; all

expert discovery must be completed by February 1, 2013; any motions for summary judgment must

be filed by February 22, 2013; and all pre-trial briefs and motions in limine are due by June 14,

2013. The parties must confer with each other and the Court, on or before June 23, 2013, to

determine a trial date. Additionally, the stipulation established rules for the production of documents

and discovery relating to experts. Discovery is ongoing.

           B.     Common Questions of Law and Fact Predominate

           Under Rule 42(b )(3), the moving party must show that the class should be maintained

because common questions of fact or law predominate over any questions affecting only individual

members. Sw. Ref Co. v. Bernal, 22 S.W.3d 425, 435 (Tex. 2000) (if the moving party seeks to


                                                  - 5-
759959 1



                                                                                                 733      951
                                                  733
certify a predominance-of-common-questions action, the commonality determination under Rule

42(a) is subsumed under the predominance determination). The test for predominance is whether

common or individual issues will be the object of most of the efforts of the litigants and the Court.

Id. at 434; Snyder Commc 'ns, L.P. v. Magana, 142 S.W.3d 295, 300 (Tex. 2004) ("In evaluating

whether common issues predominate, courts must identify the controlling substantive issues of the

case and assess which issues will predominate to determine whether those issues are in fact common

to the class. Courts must therefore determine 'whether common or individual issues will be the

object of most of the efforts of the litigants and the court."') (citing Schein v. Stromboe, 102 S.W.3d
675, 693 (Tex. 2002)).

           For all of their claims, plaintiffs will rely on common proof derived directly from Brigham's

directors, officers and executives, and from plaintiffs' expert(s), to prove their claims. Below is an

evidentiary outline demonstrating how this case will be tried as a class action without manageability

problems.

                  1.      Plaintiffs Will Prove Breach of Fiduciary Duty Through
                          Common Evidence

           The elements ofbreach of fiduciary duty are common to each member ofthe stockholder

class. Plaintiffs will show that defendants breached their fiduciary duties to shareholders when they

agreed to the sale of Brigham.

           This evidence will show that defendants allowed the sales process to be driven and finished

by a conflicted management team led by Ben M. Brigham and a conflicted banker, Jefferies &

Company, Inc. ("Jefferies"). The Board allowed itself to be steered into a transaction with Statoil by

a management team who was intent on achieving a liquidity event for their tens of millions of dollars

in otherwise illiquid holdings in the Company. Plaintiffs also allege that defendants erected barriers

to discourage other offers for the Company and its assets.

                                                   -6-
759959 1



                                                                                                  734      952
                                                   734
           This misconduct will be proved with uniform evidence of the defendants' activities found in

the contemporaneously created internal Brigham and Statoil documents; testimony from Brigham's

directors and officers, and certain of its executives; testimony from Statoil's ChiefExecutive Officer,

Helge Lund, and John Knight, its Executive Vice President of Global Strategy and Business

Development; documents and testimony from Jefferies, the financial advisor retained by the

Brigham Board; and documents and testimony from Shell, ENI, Chevron and Total, four other

potential buyers of Brigham.

           The same common evidence will also show that defendants were acting in their own

interests, rather than in the interests of stockholders, when they granted themselves what were

essentially spring-loaded options by amending their existing equity incentive package to provide for

acceleration and immediate vesting of their outstanding options and restricted shares so that they

could cash out in a merger with Statoil. Defendants also provided rich golden parachutes to the rest

of the management team to assure everyone at the Company was incentivized to push for a deal with

Statoil.

           Plaintiffs also intend to show that the Board consciously disregarded hundreds of millions, if

not billions, of dollars in shareholder value represented in the stand-alone plan of the Company.

Common evidence of this breach will include various minutes from the Board meetings, internal

analyses conducted by Company management and presented to the Board, as well as presentations

provided by Jefferies to the Board. It will also include expert testimony concerning the intrinsic

value of the Company at the time it was sold.

           With respect to plaintiffs' claim that the Board breached its duty of candor, plaintiffs intend

to prove this claim through the Company's Schedule 14D-9 and a tender offer statement on Schedule

TO, various internal documents and testimony from Brigham's directors, officers and executives


                                                    -7-
759959 1



                                                                                                    735      953
                                                    735
reflecting the true facts, and the likelihood that those facts would be important to the shareholders'

decision to tender their shares to Statoil. In short, the focus of the case is on defendants' actions

leading up to the sale.

                  2.      Plaintiffs Will Prove With Common Evidence Causation and
                          Amount of Damages

           Plaintiffs will demonstrate causation through, inter alia, documents and testimony from

Brigham, its Board and Statoil, showing that the injury to Class members in the form of inadequate

consideration was foreseeable and an intended consequence of the actions of defendants in

structuring and agreeing to a sale of the Company.

           With the assistance of their expert, plaintiffs will use common proof to demonstrate injury to

Class members and calculate total damages for the Class without the need to resort to information

collected from individual Class members. The damages calculation will be based on, among other

things, the actual fair value of Brigham, including the value of the Company's recent oil discoveries

in the Williston Basin. Plaintiffs may show damages, either by demonstrating what Total or Chevron

(or some other would-be purchaser) would have been willing to pay had it been provided true

information about the value of Brigham and been treated fairly in the sales process, or by

demonstrating that the Company was worth more than what was paid. Each shareholder would

receive their pro rata share of the damages if plaintiffs are successful.

DATED: September 12, 2012                         Respectfully submitted,

                                                  ROBBINS GELLER RUDMAN
                                                   &DOWDLLP
                                                  RANDALL J. BARON
                                                  DAVID T. WISSBROECKER
                                                  STEVEN M. JODLOWSKI



                                                  -----~~.;t
                                                                     4.............__ __
                                                             DAVID~T.    WISSBROECKER
                                                   -8-
759959 1



                                                                                                   736      954
                                                   736
           655 West Broadway, Suite 1900
           San Diego, CA 92101
           Telephone: 619/231-1058
           619/231-7423 (fax)

           ROBBINS GELLER RUDMAN
             &DOWDLLP
           SAMUEL H. RUDMAN
           MARKS. REICH
           MICHAEL G. CAPECI
           58 South Service Road, Suite 200
           Melville, NY 11747
           Telephone: 631/367-7100
           631/367-1173 (fax)

           Interim Class Counsel for Plaintiffs

           BOULETTE & GOLDEN LLP
           MICHAEL D. MARIN
           Texas Bar #00791174
           2801 Via Fortuna Drive, Suite 530
           Austin, TX 78746
           Telephone: 512/732-8900
           512/732-8905 (fax)

           Liaison Counsel

           KENDALL LAW GROUP, LLP
           JOE KENDALL
           DANIEL HILL
           JAMIE J. McKEY
           3232 McKinney Avenue, Suite 700
           Dallas, TX 75204
           Telephone: 214/744-3000
           214/744-3015 (fax)

           THE BRISCOE LAW FIRM, PLLC
           WILLIE C. BRISCOE
           8117 Preston Road, Suite 300
           Dallas, TX 75225
           Telephone: 214/706-9314
           214/706-9315 (fax)




            -9-
759959 1




            737
                                                  737   955
           ARMBURST & BROWN, PLLC
           MICHAEL BURNETT
           100 Congress Avenue, Suite 1300
           Austin, TX 78702
           Telephone: 512/435-2300
           512/435-2360 (fax)

           ROBBINS UMEDA LLP
           BRIAN J. ROBBINS
           STEPHEN J. ODDO
           EDWARD B. GERARD
           JUSTIN D. RIEGER
           600 B Street, Suite 1900
           San Diego, CA 92101
           Telephone: 619/525-3990
           619/525-3991 (fax)

           WOLF HALDENSTEIN ADLER
             FREEMAN & HERZ, LLP
           GREGORY N. NESPOLE
           270 Madison Avenue
           New York, NY 10016
           Telephone: 212/545-4600
           212/545-4653 (fax)

           GOLDFARB LLP
           HAMILTON LINDLEY
           2501 North Harwood Street, Suite 1801
           Dallas, TX 75201
           Telephone: 214/583-2233
           214/583-2234 (fax)

           BRODSKY & SMITH, LLC
           EVAN J. SMITH
           MARC ACKERMAN
           Two Bala Plaza, Suite 602
           Bala Cynwyd, PA 19004
           Telephone: 610/667-6200
           610/667-9029 (fax)

           FARUQI & FARUQI, LLP
           SHANE T. ROWLEY
           369 Lexington Avenue, 1Oth Floor
           NewYork,NY 10017-6531
           Telephone: 212/983-9330
           212/983-9331 (fax)
            - 10-
759959 1




            738
                                                   738   956
           KOHN, SWIFT & GRAF, P.C.
           DENIS F. SHEILS
           One South Broad Street, Suite 2100
           Philadelphia, PA 19107-3389
           Telephone: 215/238-1700
           215/238-1968 (fax)

           THE WEISER LAW FIRM, P.C.
           PATRICIA C. WEISER
           JAMES M. FICARO
           22 Cassatt A venue
           Berwyn, PA 19312
           Telephone: 610/225-2677
           610/225-2678 (fax)

           RYAN & MANISKAS, LLP
           KATHARINE M. RYAN
           RICHARD A. MANISKAS
           995 Old Eagle School Road, Suite 311
           Wayne, PA 19087
           Telephone: 484/588-5516
           484/450-2582 (fax)

           SAXENA WHITE P .A.
           JONATHAN M. STEIN
           2424 N. Federal Highway, Suite 257
           Boca Raton, FL 33431
           Telephone: 561/394-3399
           561/394-3382 (fax)

           Additional Counsel for Plaintiffs




            - 11 -
759959 1



                                                  739   957
            739
Appendix D
NotiCi s:ont:           Final   ir.terlocuto, y       None
      "                                                          DC      BK11327 PG689
Disp Parties:

Dlsp code: CVD I CLS
Redact pgs:
                                     ;7'--        /




Judge              )[KD         Clerk      rn vm
                                                               CAUSE NO. D-1-GN-11-003205

                          RAYMOND BOYTIM, Individually and on §                                IN THE DISTRICT COURT OF
                          Behalf of All Others Similarly Situated, §
                                                                   §
                                                Plaintiff,         §
                                                                   §
                                         vs.                       §
                                                                   §
                          Brigham EXPLORATION COMPANY, BEN §                                      TRAVIS COUNTY, TEXAS_-
                          M. Brigham, DAVID T. Brigham, HAROLD §
                          D. CARTER, STEPHEN C. HURLEY, §
                          STEPHEN P. REYNOLDS, HOBART A. §
                          SMITH, SCOTT W. TINKER, STATOIL §
                          ASA, and FARGO ACQUISITION, INC.,        §
                                                                   §
                                                Defendants.        §
                                                                   §                               201st JUDICIAL DISTRICT


                                                         ORDER DENYING TEMPORARY INJUNCTION

                                    1.        On this 22nd day of November, 2011 came on to be heard Motion for Temporary

                          Injunction ("Motion") filed by Plaintiff Raymond Boytim.

                                    2.        The Court having found that all prerequisites of law have been satisfied and that

                          this Court has jurisdiction over the parties and the subject matter of this cause, and having

                          considered the pleadings on file, the arguments of counsel, and the evidence offered, finds as

                          follows.


  -                                 3.        Plaintiff asks the Court to enjoin the close of the tender offer by Statoil until


  --
  iliiiiiiiiiiii          Brigham Exploration discloses a net asset value analysis ("NAV") created by Jefferies in June

   --                     20 II (the "June 2011 NA V"). Plaintiff argues that Brigham Exploration's directors breached

    -
  iliiiiiiiiiiii

                          their fiduciary duty to the Brigham shareholders because they did not disclose the June 2011


  ---                     NAY in the Schedule 140-9, filed with the Securities and Exchange Commission and delivered
  ~



  -----                                    DC       BK11327 PG690




        4.      The June 2011 NA V was created by Brigham Exploration's financial advisor,

Jefferies, as marketing material to show potential buyers with more capital what could

potentially be done with Brigham Exploration's assets. Brigham's CEO, Ben Brigham, testified

that the June 2011 NAY is not a reliable indicator of Brigham Exploration's current value

because Brigham Exploration lacks the capital to execute the model that is the basis for the June
                                                              ~..ti>
2011 NAY.       The Brigham board of directors did not       •It    t   the June 2011 NAY when it

recommended that the Brigham Exploration shareholders accept the tender offer., Ralph Eads, a tA"-...
                                                                               .-/0 'Ill IUL~        b
representative of Jefferies, also testified that the June 2011 NAY is unreliabkl. Jefferies did not

rely on the June 20 11 NAY when it issued its fairness opinion in connection with the proposed

tender offer.

        5.      A temporary injunction may only be entered ifthe moving party demonstrates: (1)

a probable right to the relief sought; (2) a probable, imminent, and irreparable injury in the

absence of an injunction; and (3) that the balance of the equities favors the issuance of an

injunction. See Butnaru v. Ford Motor Co., 84 S.W. 198, 204 (Tex. 2002).

        6.      In order to demonstrate that he has a probable right to the relief sought, Plaintiff is

required to show that the June 2011 NAY is likely to be material under Delaware Law. See

Solomon v. Armstrong, 747 A.2d 1098, 1128 (Del. Ch. 1999), aff'd, 746 A.2d 277 (Del. 2000).

In order to be considered material, the June 2011 must be reliable. Van de Walle v. Unimation,

Inc., Civ. A. No. 7046, 1991 WL 29303, at *17 (Del. Ch. Mar. 7, 1991). "[Y]aluations intended

solely as sales pitches" need not be disclosed because they are not "responsible estimates of a

company's value." In re Pennaco, 787 A.2d 691, 713 (Del. Ch. 2001).

        7.      Plaintiff has not satisfied its burden to demonstrate that he has a reasonable

probability of success on the merits.        Because the June 2011 NAY constitute marketing




US 709961vl                                      -   2-


                                                     89                                               89   306
                                    DC      BK11327 PG691




materials, Plaintiff is unlikely to demonstrate that the June 2011 NA V is either material or

reliable, and that it therefore should have been disclosed.

       8.      Plaintiff has further failed to show that there will be irreparable injury if an

injunction is not issued, and that the harm he will suffer absent an injunction is greater than the

harm Defendants will suffer with an injunction.

        9.     IT IS THEREFORE ORDERED that Plaintiff's Motion for Temporary Injunction

is DENIED.

        SIGNED this the     ~A day of :?/dl/~ ~/.2011 at_:_ o'clock a.m./p.m.




US 709961vl                                     - 3-


                                                90                                               90   307
Appendix E
Rule 42. Class Actions, TX R RCP Rule 42




  	
	
    		
      			
        	 	

                                 !		"#$

                                           #$	

                                               


(a) Prerequisites to a Class Action. One or more members of a class may sue or be sued as
representative parties on behalf of all only if (1) the class is so numerous that joinder of all members
is impracticable, (2) there are questions of law, or fact common to the class, (3) the claims or
defenses of the representative parties are typical of the claims or defenses of the class, and (4) the
representative parties will fairly and adequately protect the interests of the class.


(b) Class Actions Maintainable. An action may be maintained as a class action if the prerequisites
of subdivision (a) are satisfied, and in addition:


(1) the prosecution of separate actions by or against individual members of the class would create
a risk of


(A) inconsistent or varying adjudications with respect to individual members of the class which
would establish incompatible standards of conduct for the party opposing the class, or


(B) adjudications with respect to individual members of the class which would as a practical matter
be dispositive of the interests of the other members not parties to the adjudications or substantially
impair or impede their ability to protect their interests; or


(2) the party opposing the class has acted or refused to act on grounds generally applicable to the
class, thereby making appropriate final injunctive relief or corresponding declaratory relief with
respect to the class as a whole; or




             © 2015 Thomson Reuters. No claim to original U.S. Government Works.                      1
Rule 42. Class Actions, TX R RCP Rule 42




(3) the questions of law or fact common to the members of the class predominate over any
questions affecting only individual members, and a class action is superior to other available
methods for the fair and efficient adjudication of the controversy. The matters pertinent to these
issues include:


(A) the interest of members of the class in individually controlling the prosecution or defense of
separate actions;


(B) the extent and nature of any litigation concerning the controversy already commenced by or
against members of the class;


(C) the desirability or undesirability of concentrating the litigation of the claims in the particular
forum; and


(D) the difficulties likely to be encountered in the management of a class action.


(c) Determining by Order Whether to Certify a Class Action; Notice and Membership in
Class.


(1)(A) When a person sues or is sued as a representative of a class, the court must--at an early
practicable time--determine by order whether to certify the action as a class action.


(B) An order certifying a class action must define the class and the class claims, issues, or defenses,
and must appoint class counsel under Rule 42 (g).


(C) An order under Rule 42(c)(1) may be altered or amended before final judgment. The court
may order the naming of additional parties in order to insure the adequacy of representation.


(D) An order granting or denying certification under Rule 42(b)(3) must state:


(i) the elements of each claim or defense asserted in the pleadings;



             © 2015 Thomson Reuters. No claim to original U.S. Government Works.                     2
Rule 42. Class Actions, TX R RCP Rule 42




(ii) any issues of law or fact common to the class members;


(iii) any issues of law or fact affecting only individual class members;


(iv) the issues that will be the object of most of the efforts of the litigants and the court;


(v) other available methods of adjudication that exist for the controversy;


(vi) why the issues common to the members of the class do or do not predominate over individual
issues;


(vii) why a class action is or is not superior to other available methods for the fair and efficient
adjudication of the controversy; and


(viii) if a class is certified, how the class claims and any issues affecting only individual members,
raised by the claims or defenses asserted in the pleadings, will be tried in a manageable, time
efficient manner.


(2)(A) For any class certified under Rule 42(b)(1) or (2), the court may direct appropriate notice
to the class.


(B) For any class certified under Rule 42(b)(3), the court must direct to class members the best
notice practicable under the circumstances, including individual notice to all members who can
be identified through reasonable effort. The notice must concisely and clearly state in plain, easily
understood language:


(i) the nature of the action;


(ii) the definition of the class certified;


(iii) the class claims, issues, or defenses;


             © 2015 Thomson Reuters. No claim to original U.S. Government Works.                    3
Rule 42. Class Actions, TX R RCP Rule 42




(iv) that a class member may enter an appearance through counsel if the member so desires;


(v) that the court will exclude from the class any member who requests exclusion, stating when
and how members may elect to be excluded; and


(vi) the binding effect of a class judgment on class members under Rule 42 (c)(3).


(3) The judgment in an action maintained as a class action under subdivision (b)(1) or (b)(2),
whether or not favorable to the class, shall include and describe those whom the court finds to be
members of the class. The judgment in an action maintained as a class action under subdivision
(b)(3), whether or not favorable to the class, shall include and specify or describe those to whom
the notice provided in subdivision (c)(2) was directed, and who have not requested exclusion, and
whom the court finds to be members of the class.


(d) Actions Conducted Partially as Class Actions; Multiple Classes and Subclasses. When
appropriate (1) an action may be brought or maintained as a class action with respect to particular
issues, or (2) a class may be divided into subclasses and each subclass treated as a class, and the
provisions of this rule shall then be construed and applied accordingly.


(e) Settlement, Dismissal or Compromise.


(1)(A) The court must approve any settlement, dismissal, or compromise of the claims, issues, or
defenses of a certified class.


(B) Notice of the material terms of the proposed settlement, dismissal or compromise, together
with an explanation of when and how the members may elect to be excluded from the class, shall
be given to all members in such manner as the court directs.


(C) The court may approve a settlement, dismissal, or compromise that would bind class members
only after a hearing and on finding that the settlement, dismissal, or compromise is fair, reasonable,
and adequate.




             © 2015 Thomson Reuters. No claim to original U.S. Government Works.                    4
Rule 42. Class Actions, TX R RCP Rule 42




(2) The parties seeking approval of a settlement, dismissal, or compromise under Rule 42(e)(1)
must file a statement identifying any agreement made in connection with the proposed settlement,
dismissal, or compromise.


(3) In an action previously certified as a class action under Rule 42(b)(3), the court may not approve
a settlement unless it affords a new opportunity to request exclusion to individual class members
who had an earlier opportunity to request exclusion but did not do so.


(4)(A) Any class member may object to a proposed settlement, dismissal, or compromise that
requires court approval under Rule 42(e)(1)(A).


(B) An objection made under Rule 42(e)(4)(A) may be withdrawn only with the court's approval.


(f) Discovery. Unnamed members of a class action are not to be considered as parties for purposes
of discovery.


(g) Class Counsel.


(1) Appointing Class Counsel.


(A) Unless a statute provides otherwise, a court that certifies a class must appoint class counsel.


(B) An attorney appointed to serve as class counsel must fairly and adequately represent the
interests of the class.


(C) In appointing class counsel, the court


(i) must consider:

the work counsel has done in identifying or investigating potential claims in the action;




             © 2015 Thomson Reuters. No claim to original U.S. Government Works.                    5
Rule 42. Class Actions, TX R RCP Rule 42



counsel's experience in handling class actions, other complex litigation, and claims of the type
asserted in the action;

counsel's knowledge of the applicable law; and

the resources counsel will commit to representing the class;


(ii) may consider any other matter pertinent to counsel's ability to fairly and adequately represent
the interests of the class;


(iii) may direct potential class counsel to provide information on any subject pertinent to the
appointment and to propose terms for attorney fees and nontaxable costs; and


(iv) may make further orders in connection with the appointment.


(2) Appointment Procedure.


(A) The court may designate interim counsel to act on behalf of the putative class before
determining whether to certify the action as a class action.


(B) When there is one applicant for appointment as class counsel, the court may appoint that
applicant only if the applicant is adequate under Rule 42(g)(1)(B) and (C). If more than one
adequate applicant seeks appointment as class counsel, the court must appoint the applicant or
applicants best able to represent the interests of the class.


(C) The order appointing class counsel may include provisions about the award of attorney fees
or nontaxable costs under Rule 42(h) and (i).


(h) Procedure for determining Attorney Fees Award. In an action certified as a class action, the
court may award attorney fees in accordance with subdivision (i) and nontaxable costs authorized
by law or by agreement of the parties as follows:




             © 2015 Thomson Reuters. No claim to original U.S. Government Works.                  6
Rule 42. Class Actions, TX R RCP Rule 42




(1) Motion for Award of Attorney Fees. A claim for an award of attorney fees and nontaxable costs
must be made by motion, subject to the provisions of this subdivision, at a time set by the court.
Notice of the motion must be served on all parties and, for motions by class counsel, directed to
class members in a reasonable manner.


(2) Objections to Motion. A class member, or a party from whom payment is sought, may object
to the motion.


(3) Hearing and Findings. The court must hold a hearing in open court and must find the facts
and state its conclusions of law on the motion. The court must state its findings and conclusions
in writing or orally on the record.


(i) Attorney's fees award.


(1) In awarding attorney fees, the court must first determine a lodestar figure by multiplying the
number of hours reasonably worked times a reasonable hourly rate. The attorney fees award must
be in the range of 25% to 400% of the lodestar figure. In making these determinations, the court
must consider the factors specified in Rule 1.04(b), TEX. DISCIPLINARY R. PROF. CONDUCT.


(2) If any portion of the benefits recovered for the class are in the form of coupons or other noncash
common benefits, the attorney fees awarded in the action must be in cash and noncash amounts
in the same proportion as the recovery for the class.


(j) Effective date. Rule 42(i) applies only in actions filed after September 1, 2003.


Credits
Oct. 29, 1940, eff. Sept. 1, 1941. Amended by orders of Sept. 20, 1941, eff. Dec. 31, 1941; May
9, 1977, eff. Sept. 1, 1977; Dec. 5, 1983, eff. April 1, 1984; Oct. 9, 2003, eff. Jan. 1, 2004.


Vernon's Ann. Texas Rules Civ. Proc., Rule 42, TX R RCP Rule 42
Current with amendments received through 6/1/2015

End of Document                                         © 2015 Thomson Reuters. No claim to original U.S. Government Works.




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                        7